Exhibit 10.1


MOHAWK CAPITAL FINANCE S.A.,
as Issuer
MOHAWK INDUSTRIES, INC.
as Parent Guarantor
€300,000,000 Floating Rate Notes due 2019


UNDERWRITING AGREEMENT
September 5, 2017
MUFG Securities EMEA plc
Ropemaker Place
25 Ropemaker St
London EC2Y 9AJ, UK




Ladies and Gentlemen:
Mohawk Capital Finance S.A., a société anonyme incorporated under the laws of
Grand Duchy of Luxembourg, with a registered office at 10B, rue des
Mérovingiens, L-8070 Bertrange, Grand Duchy of Luxembourg and registered with
the Luxembourg Trade and Companies Register (R.C.S. Luxembourg) under number B
198.756 (the “Company”) and an indirect, wholly-owned subsidiary of Mohawk
Industries, Inc., a Delaware corporation (the “Parent Guarantor”), proposes to
issue and sell €300,000,000 aggregate principal amount of Floating Rate Notes
due 2019 (the “Notes”), to be fully and unconditionally guaranteed by the Parent
Guarantor (the “Guarantee” and, together with the Notes, the “Securities”) to
the underwriters (the “Underwriters”) named in Schedule 1 attached to this
agreement (this “Agreement”) for whom MUFG Securities EMEA plc is acting as
representative (the “Representative”). The Securities will be issued pursuant to
an Indenture to be dated as of the Delivery Date (as defined in Section 4),
between the Company, the Parent Guarantor and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by a First Supplemental Indenture to be
dated as of the Delivery Date, among the Company, the Parent Guarantor, the
Trustee, as Trustee, initial Registrar and Transfer Agent, and Elavon Financial
Services DAC, UK Branch, as initial Paying Agent (the “London Paying Agent”)
(collectively, the “Indenture”). In connection with the issuance of the
Securities, the Company will enter into a Paying Agency Agreement and
Calculation Agent Agreement to be dated September 11, 2017 (the “Paying Agency
Agreement”), among the Company, the Parent Guarantor, Elavon








    

--------------------------------------------------------------------------------







Financial Services DAC, UK Branch, as London Paying Agent and as Calculation
Agent (the “Calculation Agent”), and the Trustee, as Trustee, Transfer Agent and
Registrar.
1.    Representations, Warranties and Agreements of the Company and the Parent
Guarantor. The Company and the Parent Guarantor, jointly and severally,
represent, warrant and agree that:
(a)    An “automatic shelf registration statement” (as defined in Rule 405 under
the Securities Act of 1933, as amended) (the “Securities Act”) relating to the
Securities (File No. 333-219716) (i) has been prepared by the Company and the
Parent Guarantor in conformity with the requirements of the Securities Act, and
the rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission (the “Commission”) thereunder; (ii) has been filed with the
Commission under the Securities Act not earlier than the date that is three
years prior to the Delivery Date (as defined in Section 4); and (iii) is
effective under the Securities Act. Copies of such registration statement and
any amendment thereto have been delivered by the Company and the Parent
Guarantor to you as the Representative of the Underwriters. As used in this
Agreement:
(i)    “Applicable Time” means 8:35 A.M. (London time) on the date of this
Agreement;
(ii)    “Effective Date” means any date as of which any part of such
registration statement relating to the Securities became, or is deemed to have
become, effective under the Securities Act in accordance with the Rules and
Regulations;
(iii)    “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 of the Rules and Regulations) prepared by or on behalf
of the Company or used or referred to by the Company in connection with the
offering of the Securities, including those listed on Schedule 3 hereto;
(iv)    “Preliminary Prospectus” means any preliminary prospectus relating to
the Securities included in such registration statement or filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations, including any
preliminary prospectus supplement thereto relating to Securities;
(v)    “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with each Issuer Free Writing Prospectus
filed or used by the Company on or before the Applicable Time and the pricing
terms of the offering of the Securities and the terms and conditions of the
Securities specified in a final term sheet prepared and filed pursuant to
Section 5(a)(i) hereof;
(vi)    “Prospectus” means the final prospectus relating to the Securities,
including any prospectus supplement thereto relating to the Securities, as filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations; and


2


    

--------------------------------------------------------------------------------







(vii)    “Registration Statement” means, collectively, the various parts of such
registration statement, each as amended as of the Effective Date for such part,
including any Preliminary Prospectus or the Prospectus and all exhibits to such
registration statement.
Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) prior to or on the date hereof (including for purposes hereof, any
documents incorporated by reference therein prior to or on the date hereof). Any
reference to any amendment or supplement to any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include any document filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the date
of such Preliminary Prospectus or the Prospectus, as the case may be, and
incorporated by reference in such Preliminary Prospectus or the Prospectus, as
the case may be; and any reference to any amendment to the Registration
Statement shall be deemed to include any annual report of the Company on Form
10-K filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the Effective Date that is incorporated by reference in the
Registration Statement.
The Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or suspending the effectiveness of the
Registration Statement, and no proceeding or examination for such purpose has
been instituted or threatened by the Commission. The Commission has not notified
the Company of any objection to the use of the form of the Registration
Statement.
(b)    The Parent Guarantor has been since the time of initial filing of the
Registration Statement and continues to be a “well-known seasoned issuer” (as
defined in Rule 405) eligible to use Form S-3 for the offering of the
Securities, including not having been an “ineligible issuer” (as defined in Rule
405) at any such time or date and the Company has not been an “ineligible
issuer” (as defined in Rule 405) at any such time or date.
(c)    The Registration Statement conformed and will conform in all material
respects on the Effective Date and on the Delivery Date, and any amendment to
the Registration Statement filed after the date hereof will conform in all
material respects when filed, to the requirements of the Securities Act and the
Rules and Regulations. The Preliminary Prospectus conformed, and the Prospectus
will conform, in all material respects when filed with the Commission pursuant
to Rule 424(b) and on the Delivery Date to the requirements of the Securities
Act and the Rules and Regulations. The documents incorporated by reference in
any Preliminary Prospectus or the Prospectus conformed, and any further
documents so incorporated will conform, when filed with the


3


    

--------------------------------------------------------------------------------







Commission, in all material respects to the requirements of the Exchange Act or
the Securities Act, as applicable, and the rules and regulations of the
Commission thereunder.
(d)    The Registration Statement did not, as of the Effective Date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Registration Statement in reliance upon and in conformity
with written information furnished to the Company through the Representative by
or on behalf of any Underwriters specifically for inclusion therein, which
information is specified in Section 8(e).
(e)    The Prospectus will not, as of its date and on the Delivery Date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made as to information contained in or omitted
from the Prospectus in reliance upon and in conformity with written information
furnished to the Company through the Representative by or on behalf of any
Underwriter specifically for inclusion therein, which information is specified
in Section 8(e).
(f)    The documents incorporated by reference in any Preliminary Prospectus or
the Prospectus did not, and any further documents filed and incorporated by
reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(g)    The Pricing Disclosure Package did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Pricing Disclosure Package in reliance upon and in
conformity with written information furnished to the Company through the
Representative by or on behalf of any Underwriters specifically for inclusion
therein, which information is specified in Section 8(e).
(h)    Neither the Company nor the Parent Guarantor has made (other than, if
applicable, as listed on Schedule 3 hereto), and will not make (other than the
final term sheet prepared and filed pursuant to Section 5(a)(i) hereof), any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus without the prior consent of the Representative; the Company and the
Parent Guarantor have complied and will comply with the requirements of Rule 433
(“Rule 433”) with respect to any such Issuer Free Writing Prospectus; any such
Issuer Free Writing Prospectus will not, as of its issue date and through the
time the Securities are delivered pursuant to Section 4 hereof,


4


    

--------------------------------------------------------------------------------







include any information that conflicts with the information contained in the
Registration Statement and the Prospectus; and any such Issuer Free Writing
Prospectus, when taken together with the information contained in the
Registration Statement and the Prospectus, did not, when issued or filed
pursuant to Rule 433, and does not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
(i)    Each of the Company and the Parent Guarantor has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in each of
the most recent Preliminary Prospectus and the Prospectus, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except where the failure to be so qualified or in such good standing could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect (as
defined in Section 1(w) below); each subsidiary of the Parent Guarantor that
would be required to be listed as a subsidiary of the Parent Guarantor pursuant
to Item 601(b)(21) of Regulation S-K promulgated under the Securities Act (each,
a “Significant Subsidiary”), has been duly organized or formed, is validly
existing and is in good standing under the laws of its jurisdiction of
organization.
(j)    The Parent Guarantor has an authorized capitalization as set forth in the
most recent Preliminary Prospectus and the Prospectus, and all of the issued
shares of capital stock of the Parent Guarantor have been duly authorized and
validly issued and are fully paid and non-assessable; and all of the issued
shares of capital stock, or other ownership interests, of the Company and each
Significant Subsidiary of the Parent Guarantor have been duly and validly
authorized and issued and, in the case of shares of capital stock, are fully
paid and non-assessable and (except for directors’ qualifying shares) are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.
(k)    The Company and the Parent Guarantor have all requisite corporate power
and authority to execute, deliver and perform their respective obligations under
this Agreement. This Agreement has been duly and validly authorized, executed
and delivered by the Company and the Parent Guarantor.
(l)    The Notes have been duly authorized and, when issued and delivered by the
Company and paid for by the Underwriters pursuant to this Agreement and duly
authenticated by the Trustee will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture, and will be
enforceable in accordance with their terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and subject to general equity


5


    

--------------------------------------------------------------------------------







principles. The Guarantee has been duly authorized by the Parent Guarantor for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Delivery Date, will have been duly executed by the Parent Guarantor and, when
the Notes have been authenticated in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor, will constitute a
valid and binding obligation of the Parent Guarantor, enforceable in accordance
with its terms, subject, in each case, as to enforcement, to bankruptcy,
insolvency, reorganization and similar laws relating to or affecting creditors’
rights and to general equity principles, and will be entitled to the benefits of
the Indenture. Each of the Indenture and the Paying Agency Agreement has been
duly authorized by the Company and the Parent Guarantor and, assuming the due
authorization, execution and delivery of the Indenture by the Trustee and the
Paying Agent and of the Paying Agency Agreement by the London Paying Agent, the
Calculation Agent, the Transfer Agent, the Registrar and the Trustee,
constitutes a valid and legally binding obligation of the Company and the Parent
Guarantor, enforceable against the Company and the Parent Guarantor in
accordance with its terms, subject, in each case, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and to general equity principles; the Indenture has been duly
qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”) and complies as to form with the requirements of the Trust
Indenture Act; and the Securities and the Indenture conform in all material
respects to the descriptions thereof in each of the most recent Preliminary
Prospectus and the Prospectus and will be in substantially the form previously
delivered to you.
(m)    The issue and sale of the Securities and the compliance by the Company
and the Parent Guarantor with all of the provisions of the Securities, this
Agreement, the Indenture and the Paying Agency Agreement, and the consummation
of the transactions contemplated hereby will not (i) conflict with or result in
a breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Parent Guarantor or its
subsidiaries, including the Company, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license or other agreement
or instrument to which the Parent Guarantor or any of its subsidiaries,
including the Company, is a party or by which the Parent Guarantor or any of its
subsidiaries, including the Company, is bound or to which any of the property or
assets of the Parent Guarantor or any of its subsidiaries, including the
Company, is subject; (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Parent Guarantor
or any of its subsidiaries, including the Company; or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Parent Guarantor or any
of its subsidiaries, including the Company or any of their properties, except,
in the cases of clauses (i) and (iii), such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, have a Material
Adverse Effect.
(n)    No consent, approval, authorization, order, registration or qualification
of or with any such court or governmental agency or body was or is required for
the issue and sale of the Securities or the consummation of the transactions


6


    

--------------------------------------------------------------------------------







contemplated by this Agreement, the Indenture or the Paying Agency Agreement,
except for the registration of the Securities under the Securities Act and the
qualification of the Indenture under the Trust Indenture Act and such consents,
approvals, authorizations, registrations or qualifications as have already been
obtained or as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Securities by the
Underwriters and the approval of the New York Stock Exchange in connection with
the listing of the Securities on such Exchange.
(o)    There are no contracts, agreements or understandings between the Company
or the Parent Guarantor and any person granting such person the right to require
the Company or the Parent Guarantor to file a registration statement under the
Securities Act with respect to any securities of the Company or the Parent
Guarantor owned or to be owned by such person or to require the Company or the
Parent Guarantor to include such securities in the securities registered
pursuant to the Registration Statement or in any securities being registered
pursuant to any other registration statement filed by the Company or the Parent
Guarantor under the Securities Act.
(p)    Neither the Company nor the Parent Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the Rules and
Regulations or the interpretations thereof by the Commission.
(q)    Neither the Parent Guarantor nor any of its subsidiaries, including the
Company, has sustained, since the date of the latest audited financial
statements included in the most recent Preliminary Prospectus, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, and since such date, there has not been
any change in the capital stock (other than issuances of capital stock pursuant
to the Parent Guarantor’s option or other incentive plans) or long-term debt of
the Parent Guarantor or any of its subsidiaries, including the Company, any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Parent Guarantor and its subsidiaries taken as a whole, in each case except as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(r)    The statements set forth in the most recent Preliminary Prospectus and
the Prospectus (i) under the captions “Description of Notes” and “Description of
Debt Securities,” insofar as they purport to constitute a summary of the terms
of the Notes, (ii) under the captions “Non-U.S. Federal Income Tax
Considerations” and “Material United States Federal Income Tax Considerations”
and (iii) under the caption “Underwriting,” insofar as they purport to describe
the provisions of the documents referred to therein, in each case fairly and
accurately summarize in all material respects the matters referred to therein.


7


    

--------------------------------------------------------------------------------







(s)    The historical financial statements of the Parent Guarantor and its
subsidiaries, together with related schedules and notes included or incorporated
by reference in the Registration Statement, the Prospectus and the Pricing
Disclosure Package, comply as to form in all material respects with the
requirements of Regulation S-X of the Commission and present fairly, in all
material respects, the consolidated financial position, results of operations
and cash flows of the Parent Guarantor and its subsidiaries on the basis stated
in the Registration Statement, the Prospectus and the Pricing Disclosure Package
at the respective dates or for the respective periods to which they apply; such
statements and related schedules and notes have been prepared in accordance with
accounting principles generally accepted in the United States consistently
applied throughout the periods involved, except as disclosed therein; and the
other financial and statistical information and data set forth in or
incorporated by reference in the Registration Statement, the Prospectus and the
Pricing Disclosure Package are, in all material respects, accurately presented
and prepared on a basis consistent with such financial statements and the books
and records of the Parent Guarantor. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement, the Prospectus and the Pricing Disclosure Package fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission's rules and guidelines applicable thereto.
(t)    KPMG LLP, who have certified certain financial statements of the Parent
Guarantor and its subsidiaries whose report appears in the most recent
Preliminary Prospectus and the Prospectus and who have delivered the initial
letter referred to in Section 7(f), are independent public accountants as
required by the Securities Act and the Rules and Regulations and are an
independent registered public accounting firm with the Public Company Accounting
Oversight Board.
(u)    The industry, statistical and market-related data included in the most
recent Preliminary Prospectus and the Prospectus, to the Company’s and the
Parent Guarantor’s knowledge, are true and accurate in all material respects and
are based on or derived from sources that the Company and the Parent Guarantor
believe to be reliable and accurate.
(v)    Neither the Parent Guarantor nor any subsidiary, including the Company,
is, and as of the Delivery Date and, after giving effect to the offer and sale
of the Securities and the application of the proceeds therefrom as described
under “Use of Proceeds” in the most recent Preliminary Prospectus and the
Prospectus, none of them will be, (i) an “investment company” or an entity
“controlled” by an “investment company” within the meaning of such term under
the Investment Company Act of 1940, as amended (the “Investment Company Act”),
and the rules and regulations of the Commission thereunder or (ii) a “business
development company” (as defined in Section 2(a)(48) of the Investment Company
Act).
(w)    Except as described in each of the most recent Preliminary Prospectus and
the Prospectus, there are no legal or governmental proceedings pending to


8


    

--------------------------------------------------------------------------------







which the Parent Guarantor or any of its subsidiaries, including the Company, is
a party or of which any property or assets of the Parent Guarantor or any of its
subsidiaries, including the Company, is the subject which could reasonably be
expected, individually or in the aggregate, to have a material adverse effect on
(i) the current or future financial position, stockholders’ equity or results of
operations of the Parent Guarantor and its subsidiaries, taken as a whole, (ii)
the ability of the Company and the Parent Guarantor to issue the Securities or
perform any of their other obligations under this Agreement, the Indenture and
the Paying Agency Agreement or (iii) the validity of any of the transactions
contemplated hereby or this Agreement, the Indenture or the Paying Agency
Agreement (any of the events set forth under (i), (ii), or (iii), a “Material
Adverse Effect”); and, to the knowledge of the Company and the Parent Guarantor,
no such proceedings are threatened or contemplated by governmental authorities
or others.
(x)    There is no (i) significant unfair labor practice complaint, grievance or
arbitration proceeding pending or threatened against the Parent Guarantor or any
of its subsidiaries, including the Company, before the National Labor Relations
Board or any state or local labor relations board, (ii) strike, labor dispute,
slowdown or stoppage pending or threatened against the Parent Guarantor or any
of its subsidiaries, including the Company, or (iii) union representation
question existing with respect to the employees of the Parent Guarantor or any
of its subsidiaries, including the Company, except in the case of clauses (i),
(ii) and (iii) for such actions which, individually or in the aggregate, would
not have a Material Adverse Effect; and to the best of the Company’s and the
Parent Guarantor’s knowledge, no collective bargaining organizing activities are
taking place with respect to the Parent Guarantor or any of its subsidiaries,
including the Company.
(y)    All material tax returns required to be filed by the Parent Guarantor and
each of its subsidiaries, including the Company, in any jurisdiction have been
filed, other than those filings being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided, and all such
returns were true, correct and complete in all material respects, and all
material taxes, including withholding taxes, penalties and interest,
assessments, fees and other charges required to be paid by the Parent Guarantor
or any of its subsidiaries, including the Company, have been paid, other than
those being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided.
(z)    Neither the Parent Guarantor, any of its Significant Subsidiaries nor the
Company is in violation of its Certificate of Incorporation or By-laws or other
governing documents, and neither the Parent Guarantor nor any of its
subsidiaries, including the Company, (i) is in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the performance or observance of any obligation, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound, or (ii) is in violation of any statute or
any order, rule or regulation of any court or governmental agency or body having
a


9


    

--------------------------------------------------------------------------------







jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (i) and (ii) to the extent any such
conflict, breach, violation or default could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(aa)    There is and has been no material failure on the part of the Parent
Guarantor or any of the Parent Guarantor’s directors or officers, in that
capacity, to comply with the provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.
(bb)    Each of the Parent Guarantor and its subsidiaries, including the
Company, has such permits, licenses, consents, exemptions, franchises,
authorizations and other approvals (each, an “Authorization”) of, and has made
all filings with and notices to, all governmental or regulatory authorities and
self-regulatory organizations and all courts and other tribunals, including
without limitation, under any applicable Environmental Laws, as are necessary to
own, lease, license and operate its respective properties and to conduct its
business, except where the failure to have any such Authorization or to make any
such filing or notice would not, individually or in the aggregate, have a
Material Adverse Effect. Each such Authorization is valid and in full force and
effect and each of the Parent Guarantor and its subsidiaries, including the
Company, is in compliance with all the terms and conditions thereof and with the
Rules and Regulations of the authorities and governing bodies having
jurisdiction with respect thereto; and no event has occurred (including, without
limitation, the receipt of any notice from any authority or governing body)
which allows or, after notice or lapse of time or both, would allow, revocation,
suspension or termination of any such Authorization or results or, after notice
or lapse of time or both, would result in any other impairment of the rights of
the holder of any such Authorization; and such Authorizations contain no
restrictions that are burdensome to the Parent Guarantor or any of its
subsidiaries, including the Company; except where such failure to be valid and
in full force and effect or to be in compliance, the occurrence of any such
event or the presence of any such restriction would not, individually or in the
aggregate, have a Material Adverse Effect.
(cc)    The Parent Guarantor and each of its subsidiaries, including the
Company, own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, know-how, software, systems
and technology (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) necessary for
the conduct of their respective businesses and have no reason to believe that
the conduct of their respective businesses will infringe, and have not received
any notice of any claim of infringement with any such rights of others, except
to the extent any such infringement could not reasonably be expected to have a
Material Adverse Effect.


10


    

--------------------------------------------------------------------------------







(dd)    Neither the Parent Guarantor nor any of its subsidiaries, including the
Company, has violated any foreign, federal, state or local law or regulation
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) or any provisions of the Employee Retirement Income
Security Act of 1974, as amended, except for such violations which, individually
or in the aggregate, would not have a Material Adverse Effect.
(ee)    In the ordinary course of business, the Parent Guarantor and its
subsidiaries conduct periodic reviews of the effect of Environmental Laws on
their assets and operations, and, on the basis of such reviews, the Parent
Guarantor has concluded that there are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any Authorization, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, have a Material Adverse Effect.
(ff)    There is no claim, cause of action, investigation or notice by any
person or entity alleging potential liability (including, without limitation,
alleged or potential liability or investigatory costs, cleanup costs,
governmental response costs, natural resource damages, property damages,
personal injuries or penalties) of the Parent Guarantor or any of its
subsidiaries, including the Company, arising out of, based on or resulting from
(A) the presence or release into the environment of any Hazardous Material
(defined below) at any location, whether or not owned by the Parent Guarantor or
any of its subsidiaries, including the Company, as the case may be, or (B) any
violation or alleged violation of any Environmental Law, which, in either case,
would, individually or in the aggregate, have a Material Adverse Effect. The
term “Hazardous Material” means (i) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl, and (v) any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material, waste or substance regulated under or
within the meaning of any other law relating to protection of human health or
the environment or imposing liability or standards of conduct concerning any
such chemical material, waste or substance.
(gg)    The Parent Guarantor and each of its subsidiaries, including the
Company, are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged; and neither the Parent Guarantor nor any
of its subsidiaries, including the Company, (i) has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance
or (ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain


11


    

--------------------------------------------------------------------------------







similar coverage from similar insurers at a cost that would not have a Material
Adverse Effect.
(hh)    The Parent Guarantor and its subsidiaries, including the Company, have
good and marketable title in fee simple to all real property and good title to
all personal property owned by them, in each case free and clear of all liens,
encumbrances and defects except such as are described in each of the most recent
Preliminary Prospectus and the Prospectus or such as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Parent Guarantor and its
subsidiaries, including the Company, and would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and any real property and
buildings held under lease by the Parent Guarantor and its subsidiaries,
including the Company, are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not materially interfere
with the use made and proposed to be made of such property and buildings by the
Parent Guarantor and its subsidiaries, including the Company, and would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(ii)    None of the Parent Guarantor, its subsidiaries, including the Company,
and, to the knowledge of the Parent Guarantor or the Company, any director,
officer, employee, agent, affiliate or other person associated with or acting on
behalf of the Parent Guarantor or any of its subsidiaries, including the
Company, has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment or benefit to any foreign or
domestic government or regulatory official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office from corporate funds; (iii) violated or is in violation of any provision
of the Foreign Corrupt Practices Act of 1977; (iv) violated or is in violation
of any provision of the Bribery Act 2010 of the United Kingdom, or any other
applicable anti-bribery or anti-corruption laws; or (v) made, offered, agreed,
requested or taken an act in furtherance of any unlawful bribe or other unlawful
benefit including, without limitation, any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment. The Parent Guarantor and its
subsidiaries, including the Company, have instituted, and maintain and enforce,
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.
(jj)    The operations of the Parent Guarantor and its subsidiaries, including
the Company, are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Parent
Guarantor or any of its subsidiaries, including the Company, conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered


12


    

--------------------------------------------------------------------------------







or enforced by any governmental or regulatory agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental or regulatory agency, authority or body or any arbitrator
involving the Parent Guarantor or any of its subsidiaries, including the
Company, with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of the Company or the Parent Guarantor, threatened.
(kk)    None of the Parent Guarantor, its subsidiaries, including the Company,
and, to the knowledge of the Parent Guarantor or the Company, any director,
officer, agent, employee or affiliate or other person associated with or acting
on behalf of the Parent Guarantor or any of its subsidiaries, including the
Company, is currently the subject or the target of any sanctions administered or
enforced by the U.S. Government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or the
U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Parent Guarantor or any of its subsidiaries, including the Company, located,
organized or resident in a country or territory that is the subject or the
target of Sanctions, including, without limitation, Crimea, Cuba, Iran, North
Korea, Sudan and Syria (each, a “Sanctioned Country”), except as licensed by
OFAC or otherwise consistent with U.S. law; and neither the Parent Guarantor nor
the Company will directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person that, at the
time of such funding or facilitation, is the subject or the target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriters, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Parent Guarantor and its subsidiaries, including
the Company, have not knowingly engaged in and are not now knowingly engaged in
any dealings or transactions with any person that at the time of the dealing or
transaction is or was the subject or the target of Sanctions or with any
Sanctioned Country, except as licensed by OFAC or otherwise consistent with U.S.
law.
(ll)    Neither the Company nor the Parent Guarantor has distributed, and, prior
to the later to occur of any Delivery Date and completion of the distribution of
the Securities, neither the Company nor the Parent Guarantor will distribute,
any offering material in connection with the offering and sale of the Securities
other than any Preliminary Prospectus, the Prospectus, any Issuer Free Writing
Prospectus to which the Representative have consented in accordance with Section
5(a)(vii) and the final term sheet prepared and filed pursuant to Section
5(a)(i) hereof.


13


    

--------------------------------------------------------------------------------







(mm)    Prior to the date hereof, neither the Parent Guarantor nor any of its
affiliates, including the Company, has taken any action that is designed to or
which has constituted or that might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Company or the
Parent Guarantor in connection with the offering of the Securities.
(nn)    The Securities will be pari passu with all existing and future unsecured
unsubordinated indebtedness of the Company and the Parent Guarantor.
(oo)    The Parent Guarantor and its subsidiaries, including the Company,
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Parent Guarantor in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Parent Guarantor’s management as appropriate
to allow timely decisions regarding required disclosure. The Parent Guarantor
and its subsidiaries, including the Company, have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.
(pp)    The Parent Guarantor and its subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply with the requirements of the Exchange Act and have been
designed by, or under the supervision of, their respective principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. The Parent Guarantor and its
subsidiaries, including the Company, maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management's general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the
Prospectus and the Pricing Disclosure Package is prepared in accordance with the
Commission's rules and guidelines applicable thereto. Except as disclosed in
each of the Registration Statement, the Pricing Disclosure Package and the
Prospectus, there are no material weaknesses in the Parent Guarantor’s internal
controls.
(qq)    Neither the Parent Guarantor nor any of its subsidiaries, including the
Company, is a party to any contract, agreement or understanding with any person


14


    

--------------------------------------------------------------------------------







(other than this Agreement) that would give rise to a valid claim against any of
them or any Underwriters for a brokerage commission, finder's fee or like
payment in connection with the offering and sale of the Securities.
Any certificate signed by any officer of the Company or the Parent Guarantor and
delivered to the Representative or counsel for the Underwriters in connection
with the offering of the Securities shall be deemed a representation and
warranty by the Parent Guarantor or the Company, as applicable, as to matters
covered thereby, to each Underwriters.
(rr)    Neither the Company nor the Parent Guarantor nor any of their respective
subsidiaries or any of their respective properties or assets have any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution
or otherwise) under the laws of Luxembourg.
(ss)    There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid by or on behalf of the
Underwriters in Luxembourg or any political subdivision or taxing authority
thereof in connection with the execution and delivery of the Securities, the
Indenture, and the Paying Agency Agreement (together, the “Transaction
Documents”) or the offer or sale of the Securities.
(tt)    All payments to be made by the Company or the Parent Guarantor on or by
virtue of the execution delivery, performance or enforcement of the Transaction
Documents and all interest, principal, premium, if any, additional amounts, if
any, and other payments under the Transaction Documents, under the current laws
and regulations of the United States of America or Luxembourg, any political
subdivision thereof or any applicable taxing jurisdiction (each, a “Taxing
Jurisdiction”), will not be subject to withholding, duties, levies, deductions,
charges or other taxes under the current laws and regulations of the Taxing
Jurisdiction and are otherwise payable free and clear of any other withholding,
duty, levy, deduction, charge or other tax in the Taxing Jurisdiction and
without the necessity of obtaining any governmental authorization in the Taxing
Jurisdiction.
(uu)    The Company and the Parent Guarantor have the power to submit, and
pursuant to Section 20 of this Agreement and Section 13.10(c) of the Indenture
have legally, validly, effectively and irrevocably submitted, to the
jurisdiction of any U.S. federal or New York state court located in The City of
New York; and have the power to designate, appoint and empower, and pursuant to
Section 20 of this Agreement and Section 13.3 of the Indenture, have legally,
validly and effectively designated, appointed and empowered an agent for service
of process in any suit or proceeding based on or arising under this Agreement or
the Indenture, as applicable, in any U.S. federal or New York state court
located in The City of New York.
(vv)    It is not necessary under the laws of Luxembourg (i) to enable any
holder of Notes to enforce their respective rights under the Indenture, the
Notes or the


15


    

--------------------------------------------------------------------------------







Guarantee, provided that they are not otherwise engaged in business in
Luxembourg, or (ii) solely by reason of the execution, delivery or consummation
of this Agreement, the Indenture or the offering or sale of the Securities, for
any holder of Notes or the Parent Guarantor or the Company to be licensed,
qualified or entitled to carry out business in Luxembourg.
(ww)    This Agreement, the Indenture, the Notes, the Paying Agency Agreement
and other documents or instruments to be furnished hereunder or thereunder are
in proper form under the laws of Luxembourg for the enforcement thereof against
the Parent Guarantor or the Company, as applicable, and to ensure the legality,
validity, enforceability or accessibility into evidence in Luxembourg of each
such document or instrument, it is not necessary that any such document or
instrument to be furnished hereunder or thereunder be filed or recorded with any
court or other authority in Luxembourg.
(xx)    The indemnification and contribution provisions set forth in Section 7
hereof do not contravene Luxembourg law or public policy.
2.    Purchase of the Notes by the Underwriters. On the basis of the
representations and warranties contained in, and subject to the terms and
conditions of, this Agreement, the Company agrees to issue and sell to the
Underwriters, and each of the Underwriters agrees, severally and not jointly, to
purchase from the Company the respective principal amount of the Notes set forth
opposite that Underwriter’s name in Schedule 1 hereto at a price equal to 99.90%
of the principal amount of Notes thereof, plus, accrued interest, if any, from
September 11, 2017 to the Delivery Date.
The Company shall not be obligated to deliver any of the Notes to be delivered
on the Delivery Date, except upon payment for all such Notes to be purchased on
the Delivery Date as provided herein.
3.    Offering of Securities by the Underwriters. Upon authorization by the
Representative of the release of the Securities, the several Underwriters
propose to offer the Securities for sale upon the terms and conditions to be set
forth in the Prospectus.
4.    Delivery of and Payment for the Securities. Delivery of and payment for
the Securities shall be made on or about 9:00 A.M., London time, on the fourth
full business day following the date of this Agreement or at such other date or
time as shall be determined by agreement between the Representative and the
Company. This date and time are referred to as the “Delivery Date.” The Notes
shall be represented by one or more global notes without interest coupons
attached that shall be deposited with a common depositary or its nominee (the
“Common Depositary”) on behalf of Clearstream Banking, société anonyme
(“Clearstream”) and Euroclear Bank, S.A./N.V. (“Euroclear”) unless the
Representative shall otherwise instruct. Payment for the Securities shall be
made by the Representative on behalf of the Underwriters in immediately
available funds to the Common Depositary, for the account of the Company,
against delivery of the Securities to the Common Depositary for the respective
accounts of the Underwriters,


16


    

--------------------------------------------------------------------------------







with any transfer taxes payable in connection with the sale of the Securities
duly paid by the Company. The Securities shall be made available to the
Representative for inspection and packaging on the business day next preceding
the Delivery Date.
5.    Further Agreements of the Company and the Parent Guarantor and the
Underwriters.
(a)    The Company and the Parent Guarantor, jointly and severally, agree:
(i)    To prepare the Prospectus in a form approved by the Representative and to
file such Prospectus pursuant to Rule 424(b) under the Securities Act not later
than Commission’s close of business on the second business day following the
execution and delivery of this Agreement; if requested by the Representative
prior to the Applicable Time, to prepare a final term sheet, containing solely a
description of the terms of the Securities and of the offering, in the form set
forth on Schedule 2 hereto and file such term sheet pursuant to Rule 433(d) of
the Rules and Regulations required thereby; to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to the Delivery
Date except as provided herein; to advise the Representative, promptly after it
receives notice thereof, of the time when any amendment or supplement to the
Registration Statement or the Prospectus has been filed and to furnish the
Representative with copies thereof; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Parent
Guarantor with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of
the Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Securities; to advise the Representative, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus, of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding or examination for any such purpose, of any notice from the
Commission objecting to the use of the form of the Registration Statement or any
post-effective amendment thereto or of any request by the Commission for the
amending or supplementing of the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus or for additional information; in the event of
the issuance of any stop order or of any order preventing or suspending the use
of the Prospectus or any Issuer Free Writing Prospectus or suspending any such
qualification, to use promptly its best efforts to obtain its withdrawal; and,
in the event of the Company’s or the Parent Guarantor’s receipt of a notice
objecting to the use of the form of the Registration Statement or any
post-effective amendment thereto, the Company and the Parent Guarantor will
promptly take such steps including, without limitation, amending the
Registration Statement or filing a new registration statement, at its own
expense, as may be necessary to permit offers and sales of the Securities by the
Underwriters (and references herein to the “Registration Statement” shall
include any such amendment or new registration statement);


17


    

--------------------------------------------------------------------------------







(ii)    To pay the required Commission filing fees relating to the Securities
within the time period required by Rule 456(b)(1) of the Rules and Regulations
without regard to the proviso therein and otherwise in accordance with Rules
456(b) and 457(r) of the Rules and Regulations;
(iii)    To furnish promptly to the Representative and to counsel for the
Underwriters a signed copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith;
(iv)    To deliver promptly to the Representative such number of the following
documents as the Representative shall reasonably request: (A) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits other than this Agreement),
(B) each Preliminary Prospectus, the Prospectus and any amended or supplemented
Prospectus, (C) each Issuer Free Writing Prospectus and (D) any document
incorporated by reference in any Preliminary Prospectus or the Prospectus; and,
if the delivery of a prospectus (or in lieu thereof, the notice referred to in
Rule 173(a) of the Rules and Regulations) is required at any time after the date
hereof in connection with the offering or sale of the Securities or any other
securities relating thereto and if at such time any events shall have occurred
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Prospectus is delivered, not
misleading, or, if for any other reason it shall be necessary to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the
Securities Act or the Exchange Act, to notify the Representative and, upon their
request, to file such document and to prepare and furnish without charge to each
Underwriters and to any dealer in securities as many copies as the
Representative may from time to time reasonably request of an amended or
supplemented Prospectus that will correct such statement or omission or effect
such compliance;
(v)    To file promptly with the Commission any amendment or supplement to the
Registration Statement or the Prospectus that may, in the judgment of the
Company and the Parent Guarantor after consultation with the Representative, be
required by the Securities Act or the Commission;
(vi)    During the period when the Prospectus is required to be delivered, prior
to filing with the Commission any amendment or supplement to the Registration
Statement or the Prospectus, any document incorporated by reference in the
Prospectus or any amendment to any document incorporated by reference in the
Prospectus, to furnish a copy thereof to the Representative and counsel for the
Underwriters and obtain the consent of the Representative to the filing;


18


    

--------------------------------------------------------------------------------







(vii)    Not to make any offer relating to the Securities that would constitute
an Issuer Free Writing Prospectus without the prior written consent of the
Representative;
(viii)    To file promptly all material required to be filed by the Company and
the Parent Guarantor with the Commission pursuant to Rule 433(d) of the Rules
and Regulations; to retain in accordance with the Rules and Regulations all
Issuer Free Writing Prospectuses not required to be filed pursuant to the Rules
and Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement any Issuer Free Writing
Prospectus, to notify the Representative and, upon their request, to file such
document and to prepare and furnish without charge to each Underwriters as many
copies as the Representative may from time to time reasonably request of an
amended or supplemented Issuer Free Writing Prospectus that will correct such
conflict, statement or omission or effect such compliance;
(ix)    As soon as practicable after the Effective Date and in any event not
later than 16 months after the date hereof, to make generally available to the
Parent Guarantor’s security holders and to deliver to the Representative an
earnings statement of the Parent Guarantor and its subsidiaries, including the
Company, (which need not be audited) complying with Section 11(a) of the
Securities Act and the Rules and Regulations;
(x)    To furnish such information, execute such instruments and take such
actions as may be required to qualify the Securities for offering and sale under
the laws of such jurisdictions as the Representative may designate and will
maintain such qualifications in effect so long as required for the distribution
of the Securities; provided, however, that neither the Parent Guarantor nor the
Company shall be required to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action which would subject it to general
or unlimited service of process in any jurisdiction where it is not now so
subject;
(xi)    During the period commencing on the date hereof and ending on the
business day following the Delivery Date, neither the Company nor the Parent
Guarantor will, without the prior written consent of the Representative,
directly or indirectly, offer, sell, contract to sell or otherwise dispose of
any euro denominated debt securities of the Company similar to the Securities;
(xii)    To apply the net proceeds from the sale of the Securities as set forth
in each of the most recent Preliminary Prospectus and the Prospectus.


19


    

--------------------------------------------------------------------------------







(xiii)    To authorize MUFG Securities EMEA plc in its role as stabilizing
manager (the “Stabilizing Manager”) to make adequate public disclosure of the
information required in relation to stabilization by Commission Delegated
Regulation (EU) 2016/1052 of 8 March 2016. The Stabilizing Manager for its own
account may, to the extent permitted by applicable laws and directives,
over-allot and effect transactions with a view to supporting the market price of
the Securities at a level higher than that which might otherwise prevail, but in
doing so the Stabilizing Manager shall act as principal and not as agent of the
Company or the Parent Guarantor and any loss resulting from over-allotment and
stabilization shall be borne, and any profit arising therefrom shall be
beneficially retained, by the Stabilizing Manager. However, there is no
assurance that the Stabilizing Manager (or persons acting on behalf of the
Stabilizing Manager) will undertake any stabilization action. Nothing contained
in this subparagraph (xiii) shall be construed so as to require the Company to
issue in excess of €300,000,000 in aggregate principal amount of Notes. Such
stabilization, if commenced, may be discontinued at any time and shall be
conducted by the Stabilizing Manager in accordance with all applicable laws and
directives; and
(xiv)    To use commercially reasonable efforts to list the Notes on the New
York Stock Exchange (the “NYSE”).
(b)    Each Underwriter severally agrees that such Underwriter shall not include
any “issuer information” (as defined in Rule 433) in any “free writing
prospectus” (as defined in Rule 405) used or referred to by such Underwriter
without the prior consent of the Company (any such issuer information with
respect to whose use the Company has given its consent, “Permitted Issuer
Information”); provided that (i) no such consent shall be required with respect
to any such issuer information contained in any document filed by the Company or
the Parent Guarantor, and not superseded or corrected by a document subsequently
filed by the Company or the Parent Guarantor, with the Commission prior to the
use of such free writing prospectus and (ii) “issuer information,” as used in
this Section 5(b), shall not be deemed to include information prepared by or on
behalf of such Underwriter on the basis of or derived from issuer information.
Each Underwriter also severally represents and agrees that such Underwriter has
not used or referred to any free writing prospectus in connection with the
offering of the Securities that includes any information other than Permitted
Issuer Information if such free writing prospectus conflicts with information
contained in (i) the Registration Statement, including any Preliminary
Prospectus or the Prospectus and not superseded or modified or (ii) any document
filed or furnished under the Exchange Act that is incorporated by reference into
the Registration Statement and not superseded or modified.
(c)    The Company and the Parent Guarantor, jointly and severally, further
agree to indemnify and hold harmless the Underwriters against any documentary,
stamp, registration, sales, transaction or similar issuance tax, including any
interest and penalties, on the creation, issue and sale of the Securities, and
on the execution, delivery, performance and enforcement of the Transaction
Documents. The Company and the


20


    

--------------------------------------------------------------------------------







Parent Guarantor agree with each of the Underwriters that all payments made to
the Underwriters under the Transaction Documents shall be without withholding or
deduction for or on account of any present or future taxes, duties or
governmental charges whatsoever imposed by any Taxing Jurisdiction, unless the
Company or the Parent Guarantor, as the case may be, is compelled by law to
deduct or withhold such taxes, duties or charges. In that event, the Company or
the Parent Guarantor, as the case may be, shall pay such additional amounts as
may be necessary in order that the net amounts received by each Underwriter
after such withholding or deduction will equal the amounts that would have been
received if no withholding or deduction has been made, except to the extent that
such taxes, duties or charges (i) were imposed due to some connection of an
Underwriter with the Taxing Jurisdiction other than the mere entering into of
this Agreement or receipt of payments hereunder or (ii) would not have been
imposed but for the failure of such Underwriter to comply with any reasonable
certification, identification or other reporting requirements concerning the
nationality, residence, identity or connection with the Taxing Jurisdiction of
the Underwriter if such compliance is required or imposed by law as a
precondition to an exemption from, or reduction in, such taxes, duties or other
charges.
6.    Expenses. The Company and the Parent Guarantor, jointly and severally,
agree, whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, to pay all costs, expenses, fees
and taxes incident to and in connection with (a) the authorization, issuance,
sale and delivery of the Securities; (b) the preparation, printing and filing
under the Securities Act of the Registration Statement (including any exhibits
thereto), any Preliminary Prospectus, the Prospectus, any Issuer Free Writing
Prospectus, the Indenture, the Statement of Eligibility and Qualification of the
Trustee on Form T-1 filed with the Commission (the “Form T-1”) and any amendment
or supplement thereto; (c) the distribution of the Registration Statement
(including any exhibits thereto), any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus and any amendment or supplement thereto, or
any document incorporated by reference therein, all as provided in this
Agreement; (d) the production and distribution of this Agreement, any
supplemental agreement among Underwriters, and any other related documents in
connection with the offering, purchase, sale and delivery of the Securities; (e)
all fees and expenses of the Company’s and the Parent Guarantor’s counsel,
independent public or certified public accountants and other advisors, (f) all
filing fees, attorneys’ fees and expenses incurred by the Company, the Parent
Guarantor or the Underwriters in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or other jurisdictions
designated by the Underwriters (including, without limitation, the cost of
preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda); provided, however, that such fees and expenses of counsel
to the Underwriters shall not exceed $15,000, (g) any fees payable in connection
with the rating of the Securities with the ratings agencies, (h) the fees, costs
and charges of the Trustee and the London Paying Agent, including the fees and
disbursements of counsel for the Trustee and the London Paying Agent; (i) the
cost and expenses of the Company


21


    

--------------------------------------------------------------------------------







and the Parent Guarantor relating to investor presentations on any electronic or
physical “road show” undertaken in connection with the marketing of the
Securities, including, without limitation, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged by or with the approval of the Company in connection with
road show presentations and travel and lodging expenses of the officers and
employees of the Company and the Parent Guarantor and any such consultants; (j)
all fees and expenses related to listing the Notes on the NYSE; and (k) all
other costs and expenses incident to the performance of the obligations of the
Company and the Parent Guarantor under this Agreement; provided that, except as
provided in this Section 6 and in Section 11, the Underwriters shall pay their
own costs and expenses, pro rata in the same proportion as the principal amount
of the Securities set forth opposite the name of each Underwriters in Schedule
1, including the costs and expenses of their counsel, any transfer taxes on the
Securities which they may sell and the expenses of advertising any offering of
the Securities made by the Underwriters.
7.    Conditions of Underwriters’ Obligations. The respective obligations of the
Underwriters hereunder are subject to the accuracy, when made and on the
Delivery Date, of the representations and warranties of the Company and the
Parent Guarantor contained herein, to the performance by each of the Company and
the Parent Guarantor of its obligations hereunder, and to each of the following
additional terms and conditions:
(a)    The Prospectus shall have been timely filed with the Commission in
accordance with Section 5(a)(i); all filings (including, without limitation, the
final term sheet prepared pursuant to Section 5(a)(i) hereof) required by Rule
433 shall have been made, and no such filings shall have been made without the
consent of the Representative; no stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Free Writing Prospectus shall have been issued and no proceeding or
examination for such purpose shall have been initiated or threatened by the
Commission; any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with; and the Commission shall not have notified the Company
of any objection to the use of the form of the Registration Statement.
(b)    No Underwriter shall have discovered and disclosed to the Company on or
prior to the Delivery Date that the Registration Statement, the Prospectus or
the Pricing Disclosure Package, or any amendment or supplement thereto, contains
an untrue statement of a fact which, in the opinion of Davis Polk & Wardwell
LLP, counsel for the Underwriters, is material or omits to state a fact which,
in the opinion of such counsel, is material and is required to be stated therein
or is necessary to make the statements therein not misleading.
(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Securities, the
Registration Statement, the Prospectus and any Issuer Free Writing Prospectus,
and all other legal


22


    

--------------------------------------------------------------------------------







matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Underwriters, and the Company and the Parent Guarantor shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.
(d)    Alston & Bird LLP shall have furnished to the Representative its written
opinion and its 10b-5 letter, as U.S. counsel to the Company and the Parent
Guarantor, addressed to the Underwriters and dated the Delivery Date, in form
and substance reasonably satisfactory to the Representative, substantially in
the forms attached hereto as Exhibits A-1 and A-2. R. David Patton, Vice
President—Business Strategy and General Counsel of the Parent Guarantor, shall
have furnished to the Representative his written opinion, at the request of the
Company and the Parent Guarantor, addressed to the Underwriters and dated the
Delivery Date, in form and substance reasonably satisfactory to the
Representative, substantially in the form attached hereto as Exhibit A-3.
(e)    Arendt & Medernach S.A. shall have furnished to the Representative its
written opinion, as Luxembourg counsel to the Company, addressed to the
Underwriters and dated the Delivery Date, in form and substance reasonably
satisfactory to the Representative, substantially in the forms attached hereto
as Exhibit A-4.
(f)    The Representative shall have received from Davis Polk & Wardwell LLP,
counsel for the Underwriters, such opinion and 10b-5 letter, dated the Delivery
Date, with respect to the issuance and sale of the Securities, the Registration
Statement, the Prospectus and the Pricing Disclosure Package and other related
matters as the Representative may reasonably require, and the Company and the
Parent Guarantor shall have furnished to such counsel such documents as they
reasonably request for the purpose of enabling them to pass upon such matters.
(g)    At the time of execution of this Agreement, the Representative shall have
received from KPMG LLP a letter, in form and substance satisfactory to the
Representative, addressed to the Underwriters and dated the date hereof (i)
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission and are an independent registered public accounting firm with
the Public Company Accounting Oversight Board, and (ii) stating, as of the date
hereof (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information regarding the
Parent Guarantor is given in the most recent Preliminary Prospectus, as of a
date not more than three days prior to the date hereof), the conclusions and
findings of such firm with respect to the financial information regarding the
Company and the Parent Guarantor and other matters ordinarily covered by


23


    

--------------------------------------------------------------------------------







accountants’ “comfort letters” to Underwriters in connection with registered
public offerings.
(h)    With respect to the letter of KPMG LLP referred to in Section 7(g) above,
and delivered to the Representative concurrently with the execution of this
Agreement (the “initial KPMG letter”), the Parent Guarantor shall have furnished
to the Representative a letter (the “bring-down KPMG letter”) of such
accountants, addressed to the Underwriters and dated the Delivery Date (i)
confirming that they are independent public accountants within the meaning of
the Securities Act and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission and are an independent registered public accounting firm with
the Public Company Accounting Oversight Board, (ii) stating, as of the date of
the bring-down KPMG letter (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information regarding the Parent Guarantor is given in the Prospectus, as of a
date not more than three days prior to the date of the bring-down KPMG letter),
the conclusions and findings of such firm with respect to the financial
information regarding the Parent Guarantor and other matters covered by the
initial KPMG letter and (iii) confirming in all material respects the
conclusions and findings set forth in the initial KPMG letter.
(i)    Each of the Company and the Parent Guarantor shall have furnished to the
Representative a certificate, dated the Delivery Date, of a director, in the
case of the Company, and the Chief Executive Officer and the Chief Financial
Officer, in the case of the Parent Guarantor, stating that:
(i)    The representations, warranties and agreements of the Company and the
Parent Guarantor, as applicable, in Section 1 are true and correct on and as of
the Delivery Date, and each of the Company and the Parent Guarantor, as
applicable, has complied with all its agreements contained herein and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Delivery Date;
(ii)    No stop order suspending the effectiveness of the Registration Statement
has been issued; no proceedings or examination for that purpose have been
instituted or, to the knowledge of such persons, threatened; and the Commission
has not notified the Company or the Parent Guarantor, as applicable, of any
objection to the use of the form of the Registration Statement or any
post-effective amendment thereto; and
(iii)    They have carefully examined the Registration Statement, the Prospectus
and the Pricing Disclosure Package, and, in their opinion, (A) (1) the
Registration Statement, as of the Effective Date, (2) the Prospectus, as of its
date and on the Delivery Date, or (3) the Pricing Disclosure Package, as of the
Applicable Time, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (except in the case of the
Registration Statement, in the light of the circumstances


24


    

--------------------------------------------------------------------------------







under which they were made) not misleading, and (B) since the Effective Date, no
event has occurred that should have been set forth in a supplement or amendment
to the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus that has not been so set forth.
(j)    The Underwriters shall have received an executed copy of the Paying
Agency Agreement.
(k)    Application shall have been made to list the Notes on the NYSE for
trading on such exchange and, in connection therewith, the Company shall have
caused to be prepared and submitted to the NYSE a listing application with
respect to the Notes.
(l)    The Securities shall be eligible for clearance and settlement through
Clearstream and Euroclear.
(m)    Neither the Parent Guarantor, nor any of its subsidiaries, including the
Company, shall have sustained, since the date of the latest audited financial
statements included or incorporated by reference in the most recent Preliminary
Prospectus, any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree or (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Parent Guarantor or any of its subsidiaries, including the Company, or any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Parent Guarantor and its
subsidiaries, including the Company, taken as a whole, the effect of which, in
any such case described in clause (i) or (ii), is, in the judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering or the delivery of the
Securities being delivered on the Delivery Date on the terms and in the manner
contemplated in the Prospectus.
(n)    Since the date hereof, there shall not have occurred any downgrading with
respect to any debt securities of the Parent Guarantor or any of its
subsidiaries, including the Company, by any “nationally recognized statistical
rating organization” as such term is defined in Section 3(a)(62) of the Exchange
Act or any public announcement that any such organization has under surveillance
or review its rating of any debt securities (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading of such rating).
(o)    Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the NYSE or in the over-the-counter market, or trading in any securities of the
Company or the Parent Guarantor on any exchange or in the over-the-counter
market, shall have been suspended or materially limited or the settlement of
such trading generally shall have been materially disrupted or minimum prices
shall have been established on any such


25


    

--------------------------------------------------------------------------------







exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or New York state or European
Union authorities, (iii) a member state of the European Union or the United
States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving a member state of the European Union or the
United States or there shall have been a declaration of a national emergency or
war by a member state of the European Union or the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the European Union or United States shall
be such), as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the public offering or delivery of the Securities
being delivered on the Delivery Date on the terms and in the manner contemplated
in the Prospectus.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.
8.    Indemnification and Contribution.
(a)    The Company and the Parent Guarantor, jointly and severally, shall
indemnify and hold harmless each Underwriter, its directors, officers, employees
and affiliates and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the Securities Act, from and against any loss, claim,
damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Securities), to which that Underwriter,
director, officer, employee, affiliate or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in (A) any Preliminary
Prospectus, the Registration Statement, the Prospectus or in any amendment or
supplement thereto, (B) any Issuer Free Writing Prospectus or in any amendment
or supplement thereto or (C) any Permitted Issuer Information used or referred
to in any “free writing prospectus” (as defined in Rule 405) used or referred to
by any Underwriter or (ii) the omission or alleged omission to state in any
Preliminary Prospectus, the Registration Statement, the Prospectus, any Issuer
Free Writing Prospectus or in any amendment or supplement thereto or in any
Permitted Issuer Information, any material fact required to be stated therein or
necessary to make the statements therein not misleading and shall reimburse each
Underwriter and each such director, officer, employee, affiliate or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Underwriter, director, officer, employee, affiliate or controlling
person in connection with investigating or defending or preparing to defend
against any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that neither the Company nor the Parent Guarantor
shall be liable in any such case to the extent that any


26


    

--------------------------------------------------------------------------------







such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Preliminary Prospectus, the Registration Statement, the Prospectus,
any Issuer Free Writing Prospectus or in any such amendment or supplement
thereto or in any Permitted Issuer Information, in reliance upon and in
conformity with written information concerning such Underwriter furnished to the
Company through the Representative by or on behalf of any Underwriter
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company or the Parent Guarantor may otherwise
have to any Underwriter or to any director, officer, employee, affiliate or
controlling person of that Underwriter.
(b)    Each Underwriter, severally and not jointly, shall indemnify and hold
harmless the Company, the Parent Guarantor, their respective directors, officers
and employees, and each person, if any, who controls the Company or the Parent
Guarantor within the meaning of Section 15 of the Securities Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof, to which the Company, the Parent Guarantor, or any such
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto, or (ii) the omission or alleged omission to
state in any Preliminary Prospectus, the Registration Statement, the Prospectus,
any Issuer Free Writing Prospectus or in any amendment or supplement thereto,
any material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning such
Underwriter furnished to the Company through the Representative by or on behalf
of that Underwriter specifically for inclusion therein, which information is
limited to the information set forth in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that any Underwriter may otherwise
have to the Company or the Parent Guarantor or any such director, officer,
employee or controlling person.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 8 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 8. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party


27


    

--------------------------------------------------------------------------------







thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Representative
shall have the right to employ counsel to represent jointly the Representative
and those other Underwriters and their respective directors, officers,
employees, affiliates and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Underwriters against the Company, or the Parent Guarantor, as applicable, under
this Section 8 if (i) the Company, or the Parent Guarantor, as applicable, and
the Underwriters shall have so mutually agreed; (ii) the Company, or the Parent
Guarantor, as applicable, has failed within a reasonable time to retain counsel
reasonably satisfactory to the Underwriters; (iii) the Underwriters and their
respective directors, officers, employees, affiliates and controlling persons
shall have reasonably concluded that there may be legal defenses available to
them that are different from or in addition to those available to the Company,
or the Parent Guarantor, as applicable; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Underwriters or
their respective directors, officers, employees, affiliates or controlling
persons, on the one hand, and the Company, or the Parent Guarantor, as
applicable, on the other hand, and representation of both sets of parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them, and in any such event the fees and expenses of such
separate counsel shall be paid by the Company, or the Parent Guarantor, as
applicable. No indemnifying party shall (i) without the prior written consent of
the indemnified parties (which consent shall not be unreasonably withheld),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any findings of fact or admissions of
fault or culpability as to the indemnified party, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with the consent of
the indemnifying party or if there be a final judgment for the plaintiff in any
such action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.
(d)    If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified


28


    

--------------------------------------------------------------------------------







party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Parent Guarantor, on the one hand, and
the Underwriters, on the other, from the offering of the Securities or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Parent Guarantor, on the one hand, and the Underwriters, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Parent Guarantor, on the one hand, and the Underwriters, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Securities purchased under this
Agreement (before deducting expenses) received by the Company, as set forth in
the table on the cover page of the Prospectus, on the one hand, and the total
underwriting discounts and commissions received by the Underwriters with respect
to the Securities purchased under this Agreement, as set forth in the table on
the cover page of the Prospectus, on the other hand. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, or the Parent Guarantor, on the one
hand, or the Underwriters, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, the Parent Guarantor, and the
Underwriters agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Underwriters were treated as one entity for such purpose) or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8(d), no
Underwriter shall be required to contribute any amount in excess of the amount
by which the net proceeds from the sale of the Securities underwritten by it
exceeds the amount of any damages that such Underwriter has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute as provided in
this Section 8(d) are several in proportion to their respective underwriting
obligations and not joint.
(e)    The Underwriters severally confirm and the Company and the Parent
Guarantor acknowledge and agree that the statements regarding delivery of the
Securities by the Underwriters set forth on the cover page of, and the
concession and reallowance figures and the two paragraphs relating to
stabilization, syndicate covering


29


    

--------------------------------------------------------------------------------







transactions, penalty bids and over-allotments by the Underwriters appearing
under the caption “Underwriting” in the most recent Preliminary Prospectus and
the Prospectus are correct and constitute the only information concerning such
Underwriters furnished in writing to the Company by or on behalf of the
Underwriters specifically for inclusion in any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto.
9.    Defaulting Underwriters. If, on the Delivery Date, any Underwriter
defaults in the performance of its obligations under this Agreement, the
remaining non-defaulting Underwriters shall be obligated to purchase the
Securities that the defaulting Underwriter agreed but failed to purchase on the
Delivery Date in the respective proportions which the principal amount of the
Securities set forth opposite the name of each remaining non-defaulting
Underwriter in Schedule 1 hereto bears to the total principal amount of the
Securities set forth opposite the names of all the remaining non-defaulting
Underwriters in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Underwriters shall not be obligated to purchase any of the
Securities on the Delivery Date if the total principal amount of the Securities
that the defaulting Underwriter or Underwriters agreed but failed to purchase on
such date exceeds 9.09% of the total principal amount of the Securities to be
purchased on the Delivery Date, and any remaining non-defaulting Underwriter
shall not be obligated to purchase more than 110% of the principal amount of the
Securities that it agreed to purchase on the Delivery Date pursuant to the terms
of Section 3. If the foregoing maximums are exceeded, the remaining
non-defaulting Underwriters, or those other underwriters satisfactory to the
Representative who so agree, shall have the right, but shall not be obligated,
to purchase, in such proportion as may be agreed upon among them, all the
Securities to be purchased on the Delivery Date. If the remaining Underwriters
or other underwriters satisfactory to the Representative do not elect to
purchase the Securities that the defaulting Underwriter or Underwriters agreed
but failed to purchase on the Delivery Date, this Agreement shall terminate
without liability on the part of any non-defaulting Underwriter, the Company, or
the Parent Guarantor, except that the Company and the Parent Guarantor will
continue to be liable for the payment of expenses to the extent set forth in
Sections 6 and 11. As used in this Agreement, the term “Underwriter” includes,
for all purposes of this Agreement unless the context requires otherwise, any
party not listed in Schedule 1 hereto that, pursuant to this Section 9,
purchases Securities that a defaulting Underwriter agreed but failed to
purchase.
Nothing contained herein shall relieve a defaulting Underwriter of any liability
it may have to the Company and the Parent Guarantor for damages caused by its
default. If other Underwriters are obligated or agree to purchase the Securities
of a defaulting or withdrawing Underwriter, either the Representative or the
Company may postpone the Delivery Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Underwriters may be necessary in the Registration Statement, the
Prospectus or in any other document or arrangement.


30


    

--------------------------------------------------------------------------------







10.    Termination. The obligations of the Underwriters hereunder may be
terminated by the Representative by notice given to and received by the Company
prior to delivery of and payment for the Securities if, prior to that time, any
of the events described in Sections 7(m), 7(n) and 7(o) shall have occurred or
if the Underwriters shall decline to purchase the Securities for any reason
permitted under this Agreement.
11.    Reimbursement of Underwriters’ Expenses. If (a) the Company and the
Parent Guarantor shall fail to tender the Securities for delivery to the
Underwriters by reason of any failure, refusal or inability on the part of the
Company or the Parent Guarantor to perform any agreement on its part to be
performed, or because any other condition to the Underwriters’ obligations
hereunder required to be fulfilled by the Company or the Parent Guarantor is not
fulfilled for any reason or (b) the Underwriters shall decline to purchase the
Securities for any reason permitted under this Agreement, the Company and the
Parent Guarantor will reimburse the Underwriters for all reasonable
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Underwriters in connection with this Agreement and the proposed purchase of
the Securities, and upon demand the Company or the Parent Guarantor shall pay
the full amount thereof to the Representative. If this Agreement is terminated
pursuant to Section 9 by reason of the default of the one or more Underwriters,
neither the Company nor the Parent Guarantor shall be obligated to reimburse any
defaulting Underwriter on account of those expenses.
12.    BRRD.
(a)    The Company and the Parent Guarantor acknowledge, accept, and agree that
liabilities arising under this Agreement may be subject to the exercise of
Bail-in Powers by the Relevant Resolution Authority and acknowledges, accepts,
and agrees to be bound by:
(i)    the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of an Underwriter to the Company or
the Parent Guarantor under this Agreement, that (without limitation) may include
and result in any of the following, or some combination thereof:
(A)    the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;
(B)    the conversion of all, or a portion, of the BRRD Liability into shares,
other securities or other obligations of such Underwriter or another person (and
the issue to or conferral on the Company or the Parent Guarantor, as applicable,
of such shares, securities or obligations);
(C)    the cancellation of the BRRD Liability; and


31


    

--------------------------------------------------------------------------------







(D)    the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and
(ii)    the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.
(b)    The Company and the Parent Guarantor acknowledge and accept that this
provision is exhaustive on the matters described herein to the exclusion of any
other term of this Agreement or any other agreements, arrangements, or
understanding between the Underwriter and the Company or the Parent Guarantor,
relating to the subject matter of this Agreement.
(c)    As used in this Agreement:
(i)    “Bail-in Legislation” means in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement as described in
the EU Bail-in Legislation Schedule from time to time
(ii)    “Bail-in Powers” means any Write-down and Conversion Powers as defined
in relation to the relevant Bail-in Legislation.
(iii)    “BRRD” means Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms.
(iv)    “EU Bail-in Legislation Schedule” means the document described as such,
then in effect, and published by the Loan Market Association (or any successor
person) from time to time at http://www.lma.eu.com/pages.aspx?p=499.
(v)    “BRRD Liability” has the same meaning as in such laws, regulations, rules
or requirements implementing the BRRD under the applicable Bail-in Legislation.
(vi)    “Relevant Resolution Authority” means the resolution authority with the
ability to exercise any Bail-in Powers in relation to the respective
Underwriter.
13.    Research Analyst Independence. Each of the Company and the Parent
Guarantor acknowledges that the Underwriters’ research analysts and research
departments are required to be independent from their respective investment
banking divisions and are subject to certain regulations and internal policies,
and that such Underwriters’ research analysts may hold views and make statements
or investment recommendations and/or publish research reports with respect to
the Parent Guarantor and/or the offering that differ from the views of their
respective investment banking


32


    

--------------------------------------------------------------------------------







divisions. Each of the Company and the Parent Guarantor hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company or
the Parent Guarantor may have against the Underwriters with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company or the
Parent Guarantor by such Underwriters’ investment banking divisions. Each of the
Company and the Parent Guarantor acknowledges that each of the Underwriters is a
full service securities firm and as such from time to time, subject to
applicable securities laws, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the companies that may be the subject of the transactions
contemplated by this Agreement.
14.    No Fiduciary Duty. Each of the Company and the Parent Guarantor
acknowledges and agrees that in connection with this offering, sale of the
Securities or any other services the Underwriters may be deemed to be providing
hereunder, notwithstanding any preexisting relationship, advisory or otherwise,
between the parties or any oral representations or assurances previously or
subsequently made by the Underwriters: (i) no fiduciary or agency relationship
between the Company, the Parent Guarantor and any other person, on the one hand,
and the Underwriters, on the other, exists; (ii) the Underwriters are not acting
as advisors, expert or otherwise, to the Company or the Parent Guarantor,
including, without limitation, with respect to the determination of the public
offering price of the Securities, and such relationship between the Company and
the Parent Guarantor, on the one hand, and the Underwriters, on the other, is
entirely and solely commercial, based on arms-length negotiations; (iii) any
duties and obligations that the Underwriters may have to the Company or the
Parent Guarantor shall be limited to those duties and obligations specifically
stated herein; and (iv) the Underwriters and their respective affiliates may
have interests that differ from those of the Company and the Parent Guarantor.
The Company and the Parent Guarantor hereby waive any claims that each of them
may have against the Underwriters with respect to any breach of fiduciary duty
in connection with this offering.
15.    Notices, Etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)    if to the Underwriters, shall be delivered or sent by mail or facsimile
transmission to MUFG Securities EMEA plc, Ropemaker Place, 25 Ropemaker Street,
London EC2Y 9AJ, Telephone: +44 20 7628 5555, Email:
legal-primarymarkets@int.sc.mufg.jp, Attention: Legal – Primary Markets.
(b)    if to the Company or the Parent Guarantor, shall be delivered or sent by
mail or facsimile transmission to the address of the Company set forth in the
Registration Statement, Facsimile: (706) 624-2483, Attention: R. David Patton.
Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company and the Parent Guarantor shall be entitled
to act and rely


33


    

--------------------------------------------------------------------------------







upon any request, consent, notice or agreement given or made by MUFG Securities
EMEA plc on behalf of the Underwriters.
16.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Underwriters, the Company, the Parent
Guarantor and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(A) the representations, warranties, indemnities and agreements of the Company
and the Parent Guarantor contained in this Agreement shall also be deemed to be
for the benefit of the directors, officers, employees and affiliates of the
Underwriters and each person or persons, if any, who control any Underwriter
within the meaning of Section 15 of the Securities Act and (B) the indemnity
agreement of the Underwriters contained in Section 8(b) of this Agreement shall
be deemed to be for the benefit of the directors of the Company and the Parent
Guarantor, the officers of the Company and the Parent Guarantor who have signed
the Registration Statement and any person controlling the Company within the
meaning of Section 15 of the Securities Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 16, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
17.    Survival. The respective indemnities, representations, warranties and
agreements of the Company, the Parent Guarantor and the Underwriters contained
in this Agreement or made by or on behalf of them, respectively, pursuant to
this Agreement, shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any of them or any person controlling any of them.
18.    Definition of the Terms “Business Day” and “Subsidiary.” For purposes of
this Agreement, (a) “business day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in The City
of New York or the City of London are generally authorized or obligated by law
or executive order to be closed and is a day on which the Trans-European
Automated Real-time Gross Settlement Express Transfer system (the TARGET2
system), or any successor thereto, operates and (b) “subsidiary” has the meaning
set forth in Rule 405.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
20.    Submission to Jurisdiction. The Company and the Parent Guarantor hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and the Parent Guarantor waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. The Company and the Parent Guarantor agree that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and the Parent


34


    

--------------------------------------------------------------------------------







Guarantor, as applicable, and may be enforced in any court to the jurisdiction
of which Company and the Parent Guarantor, as applicable, is subject by a suit
upon such judgment. The Company and the Parent Guarantor irrevocably appoint The
Corporation Service Company, located in Albany, New York, as its authorized
agent in the Borough of Manhattan in The City of New York upon which process may
be served in any such suit or proceeding, and agrees that service of process
upon such authorized agent, and written notice of such service to the Company or
the Parent Guarantor, as the case may be, by the person serving the same to the
address provided in this Section 20, shall be deemed in every respect effective
service of process upon the Company and the Parent Guarantor in any such suit or
proceeding. The Company and the Parent Guarantor hereby represent and warrant
that such authorized agent has accepted such appointment and has agreed to act
as such authorized agent for service of process. The Company and the Parent
Guarantor further agree to take any and all action as may be necessary to
maintain such designation and appointment of such authorized agent in full force
and effect for a period of seven years from the date of this Agreement.
21.    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated herein.
22.    Judgment Currency. The Company and the Parent Guarantor, jointly and
severally, agree to indemnify each Underwriter against any loss incurred by such
Underwriter as a result of any judgment or order being given or made for any
amount due hereunder and such judgment or order being expressed and paid in a
currency (the “Judgment Currency”) other than United States dollars and as a
result of any variation as between (i) the rate of exchange at which the United
States dollar amount is converted into Judgment Currency for the purpose of such
judgment or order, and (ii) the rate of exchange at which such Underwriter is
able to purchase United States dollars on the business day following actual
receipt by such Underwriter of any sum adjudged or ordered to be so due in the
Judgment Currency with the amount of the Judgment Currency actually received by
such Underwriter. The foregoing indemnity shall constitute a separate and
independent obligation of the Company and the Parent Guarantor and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with purchase or, or conversion into, the
relevant currency.
23.    Representative. Any action by the Underwriters hereunder may be taken by
MUFG Securities EMEA plc on behalf of the Underwriters, and any such action
taken by MUFG Securities EMEA plc shall be binding upon the Underwriters. The
execution of this Agreement by each Underwriter constitutes agreement to, and
acceptance of, this Section 21.
24.    Agreement Among Underwriters. The execution of this Agreement by each
Underwriter constitutes the acceptance of each Underwriter of the ICMA Agreement
Among Managers Version 1/New York Schedule, subject to any amendment notified to


35


    

--------------------------------------------------------------------------------







the Underwriters in writing at any time prior to the execution of this
Agreement. References to the “Managers” shall be deemed to refer to the
Underwriters, references to the “Lead Manager” shall be deemed to refer to MUFG
Securities EMEA plc and references to “Settlement Lead Manager” shall be deemed
to refer to MUFG Securities EMEA plc. As applicable to the Underwriters, Clause
3 of the ICMA Agreement Among Managers Version 1/New York Schedule shall be
deemed to be deleted in its entirety and replaced with Section 9 of this
Agreement.
25.    Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.
26.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
27.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Underwriters are required to obtain, verify and record information
that identifies its clients, including the Company and the Parent Guarantor,
which information may include the name and address of its clients, as well as
other information that will allow the Underwriters to properly identify their
respective clients.


36


    

--------------------------------------------------------------------------------









If the foregoing correctly sets forth the agreement between the Company, the
Parent Guarantor and the Underwriters, please indicate your acceptance in the
space provided for that purpose below.
Very truly yours,
MOHAWK CAPITAL FINANCE S.A.
By:
/s/ Cornelis Martinus Verhaaren
 
Name: Cornelis Martinus Verhaaren
 
Title: Class A Director



MOHAWK CAPITAL FINANCE S.A.
By:
/s/ John Kleynhans
 
Name: John Kleynhans
 
Title: Class B Director



MOHAWK INDUSTRIES, INC.
By:
/s/ Shailesh Bettadapur
 
Name: Shailesh Bettadapur
 
Title: Vice President and Treasurer





37


    

--------------------------------------------------------------------------------









Accepted:
MUFG SECURITIES EMEA PLC


By:
/s/ Trevor Kemp
 
Name: Trevor Kemp
 
Title: Authorised Signatory





38


    

--------------------------------------------------------------------------------


Exhibit 10.1




SCHEDULE 1
Underwriters
Aggregate Principal Amount of the Securities to be Purchased
MUFG Securities EMEA plc
300,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
300,000,000







Schedule 1- 1




    

--------------------------------------------------------------------------------








SCHEDULE 2
Filed pursuant to Rule 433
Registration Statement No. 333-219716
September 5, 2017
Term Sheet
2 Year EUR Floating Rate Note ("the Notes")
Issuer:
Mohawk Capital Finance S.A.
Guarantor:
Mohawk Industries, Inc.
Status:
Senior, unsecured
Guarantor Ratings:
Baa1/BBB+/BBB+ (Moody’s/S&P/Fitch)
Principal Amount:
EUR 300,000,000
Offering Format:
SEC Registered
Issue Price:
100%
Redemption Price:
100%
Trade Date:
05 September 2017
Issue Date:
11 September 2017
Maturity Date:
11 September 2019
Rate of Interest:
+
Minimum Rate of Interest:
EUR 0.00% pa
Interest Payment Dates:
Quarterly on 11 September, 11 December, 11 March and 11 June in each year from
and including 11 December 2017 up to and including the Maturity Date
Interest Rate Determination:
Screen Rate Determination
Relevant Screen Page:
Reuters EURIBOR01
Interest Rate Determination Date(s):
The second day on which the TARGET2 System is open prior to the start of each
Interest Period
Day Count Fraction:
Act/360
Payment Day Convention:
Modified Following
Coupon Payment Convention:
Adjusted
Call Option:
None
Clearing:
Euroclear / Clearstream
Notes Format:
Registered, Classic Global Note
Dealer:
MUFG Securities EMEA plc
Principal Paying Agent:
Elavon Financial Services DAC, UK Branch
Calculation Agent:
Principal Paying Agent
Trustee:
U.S. Bank National Association
Listing:
New York Stock Exchange
Payment Business Days:
New York, London, TARGET2
Documentation:
Preliminary Prospectus Supplement dated 4 September 2017
Governing Law:
New York
ISIN Code:
XS1681852940
Denominations:
EUR 100,000 x EUR 100,000



Schedule 2 - 1




    









--------------------------------------------------------------------------------







* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.
We expect that delivery of the notes will be made against payment therefor on or
about the closing date which will be on or about the fourth business day
following the date of pricing of the notes (this settlement cycle being referred
to as “T+4”). Under Rule 15c6-l of the Exchange Act, trades in the secondary
market are generally required to settle in two business days, unless the parties
to any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade notes on the date of pricing or the next succeeding business day will be
required, by virtue of the fact that the notes initially will settle in T+4, to
specify an alternative settlement cycle at the time of any such trade to prevent
a failed settlement. Purchasers of the notes who wish to trade the notes on the
date of pricing or the next succeeding business day should consult their own
advisor.
The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC Web site at www.sec.gov. Alternatively, MUFG Securities EMEA plc can arrange
to send you the prospectus if you request it by calling MUFG Securities EMEA plc
at +44-20-7577-2206.

This pricing term sheet supplements the preliminary prospectus supplement issued
by Mohawk Capital Finance S.A. dated September 4, 2017.
.


Schedule 2 - 2




    









--------------------------------------------------------------------------------








SCHEDULE 3
Issuer Free Writing Prospectuses
1.
Pricing Term Sheet, dated September 5, 2017, relating to the Securities, as
filed pursuant to Rule 433 under the Securities Act, a form of which is set
forth on Schedule 2 hereto.



Schedule 3 - 1




    

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A-1
Form of Opinion of Issuer’s Counsel
[●], 2017


MUFG Securities EMEA plc
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom


Re:
Mohawk Capital Finance S.A. – Public Offering of Floating Rate Notes Due 2019
Guaranteed by Mohawk Industries, Inc.



Ladies and Gentlemen:
We have acted as counsel to Mohawk Industries, Inc., a Delaware corporation (the
“Parent Guarantor”), and Mohawk Capital Finance S.A., a societé anonyme
incorporated under the laws of Grand Duchy of Luxembourg and an indirect
wholly-owned subsidiary of the Parent Guarantor (the “Company”), in connection
with the sale to you of €[●] aggregate principal amount of Floating Rate Notes
due 2019 (the “Notes”), to be fully and unconditionally guaranteed by the Parent
Guarantor (the “Guarantee” and, together with the Notes, the “Securities”). The
Securities are to be issued under the Senior Indenture dated as of [●], 2017
among the Company, the Parent Guarantor and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture
dated as of [●], 2017 among the Company, the Parent Guarantor, the Trustee, as
Trustee, initial Registrar and Transfer Agent, and Elavon Financial Services
DAC, UK Branch, as initial Paying Agent (the “London Paying Agent”) (as so
supplemented, the “Indenture”). In connection with the issuance of the
Securities, the Company and the Parent Guarantor will enter into a Paying Agency
and Calculation Agent Agreement dated [●], 2017 among the Company, the Parent
Guarantor, Elavon Financial Services DAC, UK Branch, as London Paying Agent and
as calculation agent, and the Trustee, as Trustee, Transfer Agent and Registrar
(the “Paying Agency Agreement”). The Company is selling the Notes to the
underwriters, for whom you are acting as representative, for resale to the
public pursuant to the Underwriting Agreement dated [●], 2017 (the “Underwriting
Agreement”) by and among the Company, the Parent Guarantor and you. We are
furnishing this opinion letter to you at the request of the Company and the
Parent Guarantor pursuant to Section 7(d) of the Underwriting Agreement.
Capitalized terms used in this opinion letter and not otherwise defined herein
shall have the respective meanings assigned to them in the Underwriting
Agreement.
In rendering the opinions set forth below, we have examined and relied upon the
following documents:
(a)
post-effective amendment no. 1 to the registration statement on Form S-3
(Registration Statement Nos. 333-219716 and 333-219716-02) filed by the Parent
Guarantor and the Company with the Securities and Exchange Commission (the







    

--------------------------------------------------------------------------------







“Commission”) on September 1, 2017 pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), including the prospectus contained therein dated
September 1, 2017 (the “Base Prospectus”), the Incorporated Documents (as
defined below) and the information deemed to be a part of such registration
statement pursuant to Rule 430B of the Commission (the “Registration
Statement”);
(b)
the preliminary prospectus supplement dated [●], 2017 filed by the Company and
the Parent Guarantor with the Commission pursuant to Rule 424(b) of the
Commission (together with the Base Prospectus and the Incorporated Documents,
the “Preliminary Prospectus Supplement”);

(c)
the pricing term sheet dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission on [●], 2017 as an “issuer free writing
prospectus” pursuant to Rule 433 of the Commission (such pricing term sheet
together with the Preliminary Prospectus Supplement, the “Pricing Disclosure
Package”);

(d)
the prospectus supplement dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission pursuant to Rule 424(b) (together with the Base
Prospectus and the Incorporated Documents, the “Prospectus Supplement”);

(e)
the Parent Guarantor’s Annual Report on Form 10-K for the year ended December
31, 2016, the information included in the Parent Guarantor’s Definitive Proxy
Statement for the Parent Guarantor’s 2017 Annual Meeting of Stockholders, filed
on April 6, 2017, to the extent incorporated by reference into Part III of the
Parent Guarantor’s Annual Report on Form 10-K for the fiscal year ended December
31, 2016, the Parent Guarantor’s Quarterly Reports on Form 10-Q for the
quarterly periods ended April 1, 2017 and July 1, 2017 and the Parent
Guarantor’s Current Reports on Form 8-K filed on March 13, 2017 and May 22,
2017, each as filed by the Parent Guarantor with the Commission under the
Securities Exchange Act of 1934, as amended, and incorporated by reference into
the Registration Statement, the Preliminary Prospectus Supplement and the
Prospectus Supplement (collectively, the “Incorporated Documents”);

(f)
a copy of the executed Indenture;

(g)
a copy of the executed Paying Agency Agreement;

(h)
a copy of the executed Underwriting Agreement;

(i)
the global certificate evidencing the Securities in the form delivered by the
Company to the Trustee for authentication and delivery;

(j)
a [●] Certificate executed by [●], [●] of the Company, dated [●], 2017 (the
“Company [●] Certificate”);







    

--------------------------------------------------------------------------------







(k)
a Secretary’s Certificate executed by R. David Patton, Secretary of the Parent
Guarantor, dated [●], 2017 (the “Parent Guarantor Secretary’s Certificate”);

(l)
a copy of the Articles of Association of the Company as in effect on August 25,
2017 and at all times through and including the date hereof, certified by [●] on
[●], 2017 and certified pursuant to the Company [●] Certificate;

(m)
a copy of the Restated Certificate of Incorporation, as amended, of the Parent
Guarantor as in effect on December 22, 1988 and at all times through and
including the date hereof, certified by the Secretary of State of Delaware as of
[●], 2017 and certified pursuant to the Parent Guarantor Secretary’s
Certificate;

(n)
a copy of the Restated Bylaws, as amended, of the Parent Guarantor as in effect
on February 18, 2016 at all times through and including and the date hereof,
certified pursuant to the Parent Guarantor Secretary’s Certificate;

(o)
a copy of certain resolutions of the Board of Directors of the Company adopted
on September 1, 2017, certified pursuant to the Company [●] Certificate;

(p)
a copy of certain resolutions of the Board of Directors of the Parent Guarantor
adopted as of August 31, 2017, certified pursuant to the Parent Guarantor
Secretary’s Certificate;

(q)
a copy of a certificate dated [●], 2017 from [●] with respect to the Company’s
[existence and good standing in the Grand Duchy of Luxembourg];

(r)
a copy of a certificate dated [●], 2017 from the Secretary of State of Delaware
and a bring-down verification thereof dated the date hereof with respect to the
Parent Guarantor’s existence and good standing in the State of Delaware; and

(s)
copies of each of the documents set forth on Schedule A hereto.

The Indenture, the Paying Agency Agreement, the Underwriting Agreement and the
global certificates evidencing the Securities are referred to herein
collectively as the “Transaction Documents.” We also have made such further
legal and factual examinations and investigations as we deemed necessary for
purposes of expressing the opinions set forth herein.
As to factual matters relevant to this opinion letter that we did not
independently establish or verify, we have relied conclusively upon the
representations and warranties made in the Underwriting Agreement by the parties
thereto and originals or copies, certified or otherwise identified to our
satisfaction, of such other records, agreements, documents and instruments,
including certificates or comparable documents of officers of the Company and
the Parent Guarantor and of public officials, as we have deemed appropriate as a
basis for the opinions hereinafter set forth. Except to the extent expressly set
forth herein, we have made no independent investigations with regard to matters
of fact, and, accordingly, we do not express any opinion as to matters that
might have been disclosed by independent verification.






    

--------------------------------------------------------------------------------







For purposes of this opinion letter, we have assumed (i) the genuineness of the
signatures on all documents reviewed by us; (ii) the authenticity of all
documents submitted to us as originals; (iii) the conformity to the originals of
all documents submitted to us as certified, conformed, photostatic, electronic
or telefacsimile copies; (iv) the legal capacity of all natural persons
executing the Transaction Documents; and (v) the due authorization, execution,
and delivery of and the validity and binding effect of each of the Transaction
Documents with regard to the parties to the Transaction Documents other than the
Company and the Parent Guarantor.
Whenever any opinion herein with respect to the existence or absence of facts is
qualified by the words “to our knowledge,” “known to us,” “believe,” “to our
attention” or other words of similar meaning, the quoted words mean the current
awareness by lawyers in the firm who have given substantive attention to the
legal representation of the Company and the Parent Guarantor of factual matters
that such lawyers recognize as being relevant to the opinion so qualified.
Although nothing has come to our attention that causes us to question the
accuracy of the factual information known to us, as noted above, we have not,
except to the extent expressly set forth herein, undertaken any independent
investigation to determine the existence or absence of such facts, and no
inference as to our knowledge of such facts should be drawn from the fact of our
representation of the Company and the Parent Guarantor.
We express no opinion herein in respect of any laws other than the General
Corporation Law of the State of Delaware, the laws of the State of New York, the
laws of the State of Georgia and the federal laws of the United States of
America which, in our experience, are normally applicable to transactions of the
type contemplated by the Transaction Documents.
Based upon the foregoing, it is our opinion that:
1.    The Underwriting Agreement has been duly authorized, executed and
delivered by the Parent Guarantor.
2.    The Guarantee has been duly authorized by the Parent Guarantor for
issuance and sale pursuant to the Underwriting Agreement and the Indenture and
has been duly executed by the Parent Guarantor, and assuming due authorization,
execution, issuance and delivery of the Notes by the Company and due
authentication of the Notes by the Trustee, the Notes and the Guarantee
constitute valid and legally binding obligations of the Company and the Parent
Guarantor, respectively, enforceable in accordance with their terms and entitled
to the benefits of the Indenture.
3.    The Indenture has been duly authorized, executed and delivered by the
Parent Guarantor and, assuming due authorization, execution and delivery thereof
by the Company, constitutes a valid and legally binding obligation of the
Company and the Parent Guarantor enforceable against the Company and the Parent
Guarantor in accordance with its terms, and the Indenture has been duly
qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”) and the rules and regulations of the Commission thereunder.
4.    The Paying Agency Agreement has been duly authorized, executed and
delivered by the Parent Guarantor and, assuming due authorization, execution and
delivery thereof by the






    

--------------------------------------------------------------------------------







Company, constitutes a valid and legally binding obligation of the Company and
the Parent Guarantor enforceable against the Company and the Parent Guarantor in
accordance with its terms.
5.    The issue and sale of the Securities by the Parent Guarantor and the
compliance by the Parent Guarantor with all of the provisions of the Securities,
the Underwriting Agreement, the Indenture and the Paying Agency Agreement and
the consummation by the Parent Guarantor of the transactions contemplated by the
Underwriting Agreement did not and will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, any agreement or instrument set forth on Schedule A hereto, nor did or
will such actions result in any violation of the provisions of the Restated
Certificate of Incorporation, as amended, or Restated Bylaws, as amended, of the
Parent Guarantor, nor did or will such actions by the Company or the Parent
Guarantor result in any violation of the provisions of any existing United
States federal, State of New York or State of Georgia statute, regulation, rule
or law or the General Corporation Law of the State of Delaware to which the
Parent Guarantor or any of its subsidiaries, including the Company, or any of
their properties is subject.
6.    No consent, approval, authorization, order, registration or qualification
of or with any United States federal, Georgia state, New York state or Delaware
state court or governmental agency or body was or is required for the issuance
and sale of the Securities or the consummation by the Company and the Parent
Guarantor of any of the transactions contemplated by the Underwriting Agreement,
except for the filing of the Registration Statement by the Company and the
Parent Guarantor with the Commission pursuant to the Securities Act and the
qualification of the Indenture under the Trust Indenture Act and such consents,
approvals, authorizations, orders, registrations or qualification as have
already been obtained or as may be required under state securities or Blue Sky
laws in connection with the purchase and distribution of the Securities by you
as underwriters and the approval of the New York Stock Exchange in connection
with the listing of the Notes on such exchange.
7.    The statements set forth in the Pricing Disclosure Package and the
Prospectus Supplement under the captions “Description of Notes” and “Description
of Debt Securities,” insofar as they purport to constitute a summary of the
terms of the Securities, and under the caption “Material United States Federal
Income Tax Considerations,” insofar as they purport to describe the provisions
of the laws referred to therein or legal conclusions, fairly and accurately
summarize in all material respects the matters referred to therein.
8.    Each of the Company and the Parent Guarantor is not, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Pricing Disclosure Package, will not be, an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.
9.    The Registration Statement became effective under the Securities Act as of
the date it was filed with the Commission, and to our knowledge, based solely
upon our review of the Commission’s website, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding or
examination for such purpose has been instituted or threatened by the
Commission.    






    

--------------------------------------------------------------------------------







10.    The Registration Statement, on the date it became effective and on the
date hereof, and the Prospectus Supplement, when filed with the Commission
pursuant to Rule 424(b) and on the date hereof, complied as to form, in all
material respects, with the requirements of the Securities Act and the rules and
regulations of the Commission thereunder, except that in each case we express no
opinion with respect to the financial statements, schedules and other financial
data contained or incorporated by reference in or omitted from the Registration
Statement or the Prospectus Supplement or with respect to the Statements of
Eligibility on Form T-1.        
11.    To our knowledge, neither the filing of the Registration Statement nor
the offering or sale of the Securities as contemplated by this Agreement gives
rise to any rights, other than those which have been waived or satisfied, for or
relating to the registration of any securities of the Parent Guarantor or any of
its subsidiaries, including the Company.
Insofar as the foregoing opinions relate to the legality, validity, binding
effect or enforceability of any agreement or obligation of the Company or the
Parent Guarantor, such opinions are subject to the effects of (i) bankruptcy,
fraudulent conveyance or fraudulent transfer, insolvency, reorganization,
moratorium, liquidation, conservatorship, and similar laws, and limitations
imposed under judicial decisions, related to or affecting creditors’ rights and
remedies generally, (ii) general equitable principles, regardless of whether the
issue of enforceability is considered in a proceeding in equity or at law, and
principles limiting the availability of the remedy of specific performance,
(iii) concepts of good faith, fair dealing, materiality and reasonableness, and
(iv) the possible unenforceability under certain circumstances of provisions
providing for exculpation, indemnification and contribution that are contrary to
public policy.
The opinions contained herein are limited to the matters expressly stated
herein, and no opinion may be implied or inferred beyond those expressly stated.


The foregoing opinions are rendered as of the date hereof, and we make no
undertaking and expressly disclaim any duty to supplement or update any such
opinion if, after the date hereof, facts or circumstances come to our attention
or changes in the law occur which could affect such opinion.


This opinion letter is furnished to you solely for your benefit in connection
with the consummation of the transactions contemplated by the Transaction
Documents. This opinion may not be relied upon or used by you for any other
purpose or relied upon or used by or furnished to any other person for any
purpose, including any other person that acquires any Securities or that seeks
to assert your rights as an underwriter in respect of this opinion letter (other
than an underwriter’s successor in interest by means of merger, consolidation,
transfer of business or other similar transaction). Notwithstanding the
foregoing, (1) the Trustee may, in its capacity as Trustee under the Indenture,
rely upon the opinion in paragraph 3 hereof, subject to the assumptions,
exceptions, limitations and qualifications with respect to such opinion as are
stated herein and (2) you may disclose the contents of this opinion letter if
such disclosure is necessary to defend or resist an action or a claim in
connection with the performance of your obligations under the Underwriting
Agreement.






    

--------------------------------------------------------------------------------









ALSTON & BIRD LLP




By:                            
M. Hill Jeffries, a Partner










    

--------------------------------------------------------------------------------








Schedule A
 
1.
Indenture, dated as of January 31, 2013, by and between Mohawk Industries, Inc.
and U.S. Bank National Association, as Trustee.

2.
First Supplemental Indenture, dated as of January 31, 2013, by and between
Mohawk Industries, Inc. and U.S. Bank National Association, as Trustee.

3.
Second Supplemental Indenture, dated as of June 9, 2015, by and among Mohawk
Industries, Inc., as Issuer, U.S. Bank National Association, as Trustee, Elavon
Financial Services Limited, UK Branch, as initial Paying Agent and Elavon
Financial Services Limited, as initial Registrar.

4.
Registration Rights Agreement by and among Mohawk Industries, Inc. and the
former shareholders of Aladdin.

5.
Waiver Agreement between Alan S. Lorberbaum and Mohawk Industries, Inc. dated as
of March 23, 1994 to the Registration Rights Agreement dated as of February 25,
1994 between Mohawk Industries, Inc. and those other persons who are signatories
thereto.

6.
Credit and Security Agreement, dated as of December 19, 2012, by and among
Mohawk Factoring, LLC, as borrower, Mohawk Servicing, LLC, as servicer, the
lenders from time to time party thereto, the liquidity banks from time to time
party thereto, the co-agents from time to time party thereto and SunTrust Bank,
as administrative agent.

7.
First Amendment to Credit and Security Agreement, dated as of January 22, 2013,
by and among Mohawk Factoring, LLC, as borrower, Mohawk Servicing, LLC, as
servicer, the lenders from time to time party thereto, the liquidity banks from
time to time party thereto, the co-agents from time to time party thereto and
SunTrust Bank, as administrative agent.

8.
Amendment No. 2 to Credit and Security Agreement and Waiver, dated as of April
11, 2014, by and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders
party thereto, the liquidity banks party thereto, the co-agents party thereto
and SunTrust Bank, as administrative agent.

9.
Amendment No. 3 to Credit and Security Agreement and Omnibus Amendment, dated as
of September 11, 2014, by and among Mohawk Factoring, LLC, Mohawk Servicing,
LLC, the lenders party thereto, the liquidity banks party thereto, the co-agents
party thereto and SunTrust Bank, as administrative agent.

10.
Amendment No. 4 to Credit and Security Agreement, dated as of January 5, 2015,
by and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders party
thereto, the liquidity banks party thereto, the co-agents party thereto and
SunTrust Bank, as administrative agent.

11.
Amendment No. 5 to Credit and Security Agreement, dated as of December 10, 2015,
by and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders party
thereto, the liquidity banks party thereto, the co-agents party thereto and
SunTrust Bank, as administrative agent.

12.
Amendment No. 6 to Credit and Security Agreement, dated as of December 13, 2016,
by and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders party
thereto, the liquidity banks party thereto, the co-agents party thereto and
SunTrust Bank, as administrative agent.

13.
Amendment No. 7 to Credit and Security Agreement, dated as of January [26],
2017, by and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders
party thereto, the liquidity banks party thereto, the co-agents party thereto
and SunTrust Bank, as administrative agent.

14.
Amendment No. 8 to Credit and Security Agreement, dated as of May 4, 2017, by
and among Mohawk Factoring, LLC, Mohawk Servicing, LLC, the lenders party
thereto, the liquidity banks party thereto, the co-agents party thereto and
SunTrust Bank, as administrative agent.

15.
Receivables Purchase and Sale Agreement, dated December 19, 2012, by and among
Mohawk Carpet Distribution, Inc., and Dal-Tile Distribution, Inc., as
originators, and Mohawk Factoring, LLC, as buyer.

16.
Amendment No. 1 to Receivables Purchase and Sale Agreement, dated as of May 4,
2017, among Mohawk Carpet Distribution, Inc., Dal‑Tile Distribution, Inc.,
Unilin North America, LLC, Aladdin Manufacturing of Alabama, LLC (as
originators) and Mohawk Factoring (as buyer).

17.
Amended and Restated Credit Facility, dated March 26, 2015, by and among the
Company and certain of its subsidiaries, as borrowers, Wells Fargo Bank,
National Association, as administrative agent, swing line lender, and an L/C
issuer, and the other lenders party thereto.



Exhibit A-1- 1




    



--------------------------------------------------------------------------------







18.
Extension Agreement to Amended and Restated Credit Facility, dated March 10,
2017, by and among the Company and certain of its subsidiaries, as borrowers,
Wells Fargo Bank, National Association, as administrative agent, swing line
lender, and an L/C issuer, and the other lenders party thereto.

19.
Share Purchase Agreement, dated January 13, 2015, by and among Mohawk
Industries, Inc., Unilin BVBA, Enterhold S.A., International Flooring Systems
S.A. and, for certain limited purposes, Filiep Balcaen, an individual resident
of Belgium.







                    




Exhibit A-1- 2




    



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A-2
Form of 10b-5 Letter of Issuer’s Counsel  
MUFG Securities EMEA plc
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom


 







RE:
Mohawk Capital Finance S.A. – Public Offering of Floating Rate Notes Due 2019
Guaranteed by Mohawk Industries, Inc.



Ladies and Gentlemen:


We have acted as counsel to Mohawk Industries, Inc., a Delaware corporation (the
“Parent Guarantor”), and Mohawk Capital Finance S.A., a societé anonyme
incorporated under the laws of Grand Duchy of Luxembourg and an indirect
wholly-owned subsidiary of the Parent Guarantor (the “Company”), in connection
with the sale to you of €[●] aggregate principal amount of Floating Rate Notes
due 2019 (the “Notes”), to be fully and unconditionally guaranteed by the Parent
Guarantor (the “Guarantee” and, together with the Notes, the “Securities”). The
Securities are to be issued under the Senior Indenture dated as of [●], 2017
among the Company, the Parent Guarantor and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture
dated as of [●], 2017 among the Company, the Parent Guarantor, the Trustee, as
Trustee, initial Registrar and Transfer Agent, and Elavon Financial Services
DAC, UK Branch, as initial Paying Agent (the “London Paying Agent”) (as so
supplemented, the “Indenture”). In connection with the issuance of the
Securities, the Company and the Parent Guarantor will enter into a Paying Agency
and Calculation Agent Agreement dated [●], 2017 among the Company, the Parent
Guarantor, Elavon Financial Services DAC, UK Branch, as London Paying Agent and
as calculation agent, and the Trustee, as Trustee, Transfer Agent and Registrar.
The Company is selling the Notes to the underwriters, for whom you are acting as
representative, for resale to the public pursuant to the Underwriting Agreement
dated [●], 2017 (the “Underwriting Agreement”) by and among the Company, the
Parent Guarantor and you. We are furnishing this letter to you at the request of
the Company and the Parent Guarantor pursuant to Section 7(d) of the
Underwriting Agreement. Capitalized terms used in this letter and not otherwise
defined herein shall have the respective meanings assigned to them in the
Underwriting Agreement.
In the above capacity, we have examined and relied upon the following documents:
(a)
post-effective amendment no. 1 to the registration statement on Form S-3
(Registration Statement Nos. 333-219716 and 333-219716-02) filed by the Parent
Guarantor and the Company with the Securities and Exchange Commission (the
“Commission”) on September 1, 2017 pursuant to the



Exhibit A-2- 1




    

--------------------------------------------------------------------------------

Exhibit 10.1


Securities Act of 1933, as amended, including the prospectus contained therein
dated September 1, 2017 (the “Base Prospectus”), the Incorporated Documents (as
defined below) and the information deemed to be a part of such registration
statement pursuant to Rule 430B of the Commission;
(b)
the preliminary prospectus supplement dated [●], 2017 filed by the Company and
the Parent Guarantor with the Commission pursuant to Rule 424(b) of the
Commission (together with the Base Prospectus and the Incorporated Documents,
the “Preliminary Prospectus Supplement”);

(c)
the pricing term sheet dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission on [●], 2017 as an “issuer free writing
prospectus” pursuant to Rule 433 of the Commission (such pricing term sheet
together with the Preliminary Prospectus Supplement, the “Pricing Disclosure
Package”);

(d)
the prospectus supplement dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission pursuant to Rule 424(b) (together with the Base
Prospectus and the Incorporated Documents, the “Prospectus Supplement”); and

(e)
the Parent Guarantor’s Annual Report on Form 10-K for the year ended December
31, 2016, the information included in the Parent Guarantor’s Definitive Proxy
Statement for the Parent Guarantor’s 2017 Annual Meeting of Stockholders, filed
on April 6, 2017, to the extent incorporated by reference into Part III of the
Parent Guarantor’s Annual Report on Form 10-K for the fiscal year ended December
31, 2016, the Parent Guarantor’s Quarterly Reports on Form 10-Q for the
quarterly periods ended April 1, 2017 and July 1, 2017 and the Parent
Guarantor’s Current Reports on Form 8-K filed on March 13, 2017 and May 22,
2017, each as filed by the Parent Guarantor with the Commission under the
Securities Exchange Act of 1934, as amended, and incorporated by reference into
the Registration Statement, the Preliminary Prospectus Supplement and the
Prospectus Supplement (collectively, the “Incorporated Documents”).

We also have examined such other documents as we have deemed necessary or
advisable for the purposes hereof.
In the course of our acting as counsel to the Company and the Parent Guarantor
in connection with the Company’s and the Parent Guarantor’s preparation of the
Pricing Disclosure Package and the Prospectus Supplement, we participated in
conferences and telephone conversations with officers, in-house counsel and
other representatives of the Company and the Parent Guarantor, representatives
of the independent registered public accounting firm of the Parent Guarantor and
your representatives and your counsel, at which the contents of the Registration
Statement, the Pricing Disclosure Package, the Prospectus Supplement, portions
of the Incorporated Documents and related matters were discussed.


Exhibit A-2- 2




    

--------------------------------------------------------------------------------

Exhibit 10.1


Because the purpose of our professional engagement was not to establish or
confirm factual matters or financial, accounting or statistical information and
because many determinations involved in the preparation of the Registration
Statement, the Pricing Disclosure Package, the Prospectus Supplement and the
Incorporated Documents are of a wholly or partially non-legal character, we are
not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Pricing Disclosure Package, the Prospectus Supplement or the
Incorporated Documents (except to the extent expressly set forth in paragraph 7
of our opinion letter to you of even date herewith) and we make no
representation that we have independently verified the accuracy, completeness or
fairness of such statements (except as aforesaid).
Subject to the foregoing and based upon our review of the documents described
above and our participation in the conferences and conversations described
above, as well as our understanding of the United States federal securities laws
and the experience we have gained in our practice thereunder, we advise you that
no information has come to our attention that causes us to believe that:
1.    the Registration Statement, on the date of the Underwriting Agreement,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;
2.    the Pricing Disclosure Package, as of [●] p.m., London time, on [●], 2017,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; or
3.    the Prospectus Supplement as of its date or as of the date and time of
delivery hereof, contained or contains any untrue statement of a material fact
or omitted or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
provided, however, that we do not express any belief herein with respect to the
financial statements, notes and schedules and other financial information
included or incorporated by reference therein or excluded therefrom, assessments
of or reports on the effectiveness of internal control over financial reporting
or auditors’ reports on internal controls.
The foregoing statements are made as of the date hereof, and we make no
undertaking and expressly disclaim any duty to supplement or update any such
statement if, after the date hereof, facts or circumstances come to our
attention or changes in the law occur which could affect such statement.
This letter is furnished to you solely for your benefit in connection with the
consummation of the transactions described above. This letter may not be relied
upon or used by you for any other purpose or relied upon or used by or furnished
to any other person for any purpose, including any other person that acquires
any Securities or that seeks to


Exhibit A-2- 3




    

--------------------------------------------------------------------------------

Exhibit 10.1


assert your rights as an underwriter in respect of this letter (other than an
underwriter’s successor in interest by means of merger, consolidation, transfer
of business or other similar transaction). Notwithstanding the foregoing, you
may disclose the contents of this letter if such disclosure is necessary to
defend or resist an action or claim in connection with the performance of your
obligations under the Underwriting Agreement.


ALSTON & BIRD LLP




By:                        
M. Hill Jeffries, a Partner


MHJ/dlp














Exhibit A-2- 4




    

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A-3
Form of Opinion of Company’s General Counsel
MUFG Securities EMEA plc
Ropemaker Place
25 Ropemaker Street
London EC2Y 9AJ
United Kingdom
 







Re:
Mohawk Capital Finance S.A. – Public Offering of Floating Rate Notes Due 2019
Guaranteed by Mohawk Industries, Inc.



Ladies and Gentlemen:
I have acted as counsel to Mohawk Industries, Inc., a Delaware corporation (the
“Parent Guarantor”), and Mohawk Capital Finance S.A., a societé anonyme
incorporated under the laws of Grand Duchy of Luxembourg and an indirect
wholly-owned subsidiary of the Parent Guarantor (the “Company”), in connection
with the sale to you of €[●] aggregate principal amount of Floating Rate Notes
due 2019 (the “Notes”), to be fully and unconditionally guaranteed by the Parent
Guarantor (the “Guarantee” and, together with the Notes, the “Securities”). The
Securities are to be issued under the Senior Indenture dated as of [●], 2017
among the Company, the Parent Guarantor and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by the First Supplemental Indenture
dated as of [●], 2017 among the Company, the Parent Guarantor, the Trustee, as
Trustee, initial Registrar and Transfer Agent, and Elavon Financial Services
DAC, UK Branch, as initial Paying Agent (the “London Paying Agent”) (as so
supplemented, the “Indenture”). In connection with the issuance of the
Securities, the Company and the Parent Guarantor will enter into a Paying Agency
and Calculation Agent Agreement dated [●], 2017 among the Company, the Parent
Guarantor, Elavon Financial Services DAC, UK Branch, as London Paying Agent and
as calculation agent, and the Trustee, as Trustee, Transfer Agent and Registrar.
The Company is selling the Notes to the underwriters, for whom you are acting as
representative, for resale to the public pursuant to the Underwriting Agreement
dated [●], 2017 (the “Underwriting Agreement”) by and among the Company, the
Parent Guarantor and you. I am furnishing this opinion letter to you at the
request of the Parent Guarantor pursuant to Section 7(d) of the Underwriting
Agreement. Capitalized terms used in this opinion letter and not otherwise
defined herein shall have the respective meanings assigned to them in the
Underwriting Agreement.
In rendering the opinions set forth below, I have examined and relied upon the
following documents:
(f)
post-effective amendment no. 1 to the registration statement on Form S-3
(Registration Statement Nos. 333-219716 and 333-219716-02) filed by the Parent
Guarantor and the Company with the Securities and Exchange



Exhibit A-3- 1




    

--------------------------------------------------------------------------------

Exhibit 10.1


Commission (the “Commission”) on September 1, 2017 pursuant to the Securities
Act of 1933, as amended, including the prospectus contained therein dated
September 1, 2017 (the “Base Prospectus”), the Incorporated Documents (as
defined below) and the information deemed to be a part of such registration
statement pursuant to Rule 430B of the Commission;
(g)
the preliminary prospectus supplement dated [●], 2017 filed by the Company and
the Parent Guarantor with the Commission pursuant to Rule 424(b) of the
Commission (together with the Base Prospectus and the Incorporated Documents,
the “Preliminary Prospectus Supplement”);

(h)
the pricing term sheet dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission on [●], 2017 as an “issuer free writing
prospectus” pursuant to Rule 433 of the Commission (such pricing term sheet
together with the Preliminary Prospectus Supplement, the “Pricing Disclosure
Package”);

(i)
the prospectus supplement dated [●], 2017 filed by the Company and the Parent
Guarantor with the Commission pursuant to Rule 424(b) (together with the Base
Prospectus and the Incorporated Documents, the “Prospectus Supplement”);

(j)
the Parent Guarantor’s Annual Report on Form 10-K for the year ended December
31, 2016, the information included in the Parent Guarantor’s Definitive Proxy
Statement for the Parent Guarantor’s 2017 Annual Meeting of Stockholders, filed
on April 6, 2017, to the extent incorporated by reference into Part III of the
Parent Guarantor’s Annual Report on Form 10-K for the fiscal year ended December
31, 2016, the Parent Guarantor’s Quarterly Reports on Form 10-Q for the
quarterly periods ended April 1, 2017 and July 1, 2017 and the Parent
Guarantor’s Current Reports on Form 8-K filed on March 13, 2017 and May 22,
2017, each as filed by the Parent Guarantor with the Commission under the
Securities Exchange Act of 1934, as amended, and incorporated by reference into
the Registration Statement, the Preliminary Prospectus Supplement and the
Prospectus Supplement (collectively, the “Incorporated Documents”);

(k)
a copy of a certificate dated [●], 2017 from the Secretary of State of Delaware
and a bring-down verification thereof dated the date hereof with respect to the
Company’s existence and good standing in the State of Delaware (together, the
“Delaware Certificates”); and

(l)
a copy of a certificate dated [●], 2017 from the Secretary of State of Georgia
and a bring-down verification thereof with respect to the Company’s good
standing as a foreign corporation in the State of Georgia (together, the
“Georgia Certificates”).



Exhibit A-3- 2




    

--------------------------------------------------------------------------------

Exhibit 10.1


I also have made such further legal and factual examinations and investigations
as I deemed necessary for purposes of expressing the opinions set forth herein.
As to factual matters relevant to this opinion letter that I did not
independently establish or verify, I have relied conclusively upon the
representations and warranties made in the Underwriting Agreement by the parties
thereto and originals or copies, certified or otherwise identified to my
satisfaction, of such other records, agreements, documents and instruments,
including certificates or comparable documents of public officials, as I have
deemed appropriate as a basis for the opinions hereinafter set forth. My
opinions in paragraphs 1 and 2 below regarding the corporate status of the
Parent Guarantor in the State of Delaware and the State of Georgia are based
solely on the Delaware Certificates and the Georgia Certificates, respectively.
For purposes of this opinion letter, I have assumed (i) the genuineness of the
signatures on all documents reviewed by me; (ii) the authenticity of all
documents submitted to me as originals; and (iii) the conformity to the
originals of all documents submitted to us as certified, conformed, photostatic,
electronic or telefacsimile copies.
Whenever any opinion herein with respect to the existence or absence of facts is
qualified by the words “to my knowledge,” the quoted words signify that no
information has come to my attention that would give me actual current awareness
of the existence or absence of the matter in question.
I express no opinion herein in respect of any laws other than the General
Corporation Law of the State of Delaware, the laws of the State of Georgia and
the federal laws of the United States of America.
            Based upon the foregoing, it is my opinion that:
            1.         The Parent Guarantor is a corporation validly existing
and in good standing under the laws of the State of Delaware, with power and
authority (corporate and other) to own its properties and conduct its business
as described in the Prospectus Supplement and the Pricing Disclosure Package.
            2.         The Parent Guarantor is in good standing as a foreign
corporation in the State of Georgia.
            3.         To my knowledge and other than as set forth in the
Prospectus Supplement and the Pricing Disclosure Package, there are no legal or
governmental proceedings pending to which the Parent Guarantor or any of its
subsidiaries, including the Company, is a party or of which any property of the
Parent Guarantor or any of its subsidiaries, including the Company, is the
subject which could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and to my knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 


Exhibit A-3- 3




    

--------------------------------------------------------------------------------

Exhibit 10.1


 
The opinions contained herein are limited to the matters expressly stated
herein, and no opinion may be implied or inferred beyond those expressly stated.


The foregoing opinions are rendered as of the date hereof, and I make no
undertaking and expressly disclaim any duty to supplement or update any such
opinion if, after the date hereof, facts or circumstances come to my attention
or changes in the law occur which could affect such opinion.


This opinion letter is furnished to you solely for your benefit in connection
with the consummation of the transactions contemplated by the Underwriting
Agreement. This opinion may not be relied upon or used by you for any other
purpose or relied upon or used by or furnished to any other person for any
purpose, including any other person that acquires any Securities or that seeks
to assert your rights as an underwriter in respect of this opinion letter (other
than an underwriter’s successor in interest by means of merger, consolidation,
transfer of business or other similar transaction). Notwithstanding the
foregoing, you may disclose the contents of this opinion letter if such
disclosure is necessary to defend or resist an action or a claim in connection
with the performance of your obligations under the Underwriting Agreement.
Sincerely,






R. David Patton
Vice President – Business Strategy and
General Counsel










Exhibit A-3- 4




    

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A-4
Form of Opinion of Company’s Luxembourg Counsel
MUFG Securities EMEA plc
Ropemaker Place
25 Ropemaker St
London EC2Y 9AJ, UK






Luxembourg, 11 September 2017




RC/ASW – 025849-70000.22058687v1






Ladies and Gentlemen,


We have acted as legal advisors in the Grand Duchy of Luxembourg to Mohawk
Capital Finance S.A., a société anonyme organized under the laws of Luxembourg,
which has its registered office at 10B, rue des Mérovingiens, L-8070 Bertrange
and not yet registered with the Luxembourg Trade and Companies’ Register (the
“Company”) in connection with the Registration Statement on Form S-3 (File
Number 333-219716-01) (the “Registration Statement”), which includes a
prospectus dated 4 August 2017 (the “Prospectus”), originally filed on 4 August
2017 with the Securities and Exchange Commission by Mohawk Industries, Inc. and
Mohawk Capital Luxembourg S.A., a société anonyme organized under the laws of
Luxembourg, which has its registered office at 10B, rue des Mérovingiens, L-8070
Bertrange and is registered with the Luxembourg Trade and Companies’ Register
under number B 198.756 (“Mohawk Capital Luxembourg”), as amended by a
post-effective amendment No. 1 adding the Company as a registrant under the
Registration Statement (the “Post-Effective Amendment”) and containing an
amended prospectus dated 1 September 2017 (the “Amended Prospectus”), filed on 1
September 2017 with the Securities and Exchange Commission by Mohawk Industries,
Inc., Mohawk Capital Luxembourg and the Company, relating to, among other
things, the proposed public offering and sale of (i) an indeterminate aggregate
principal amount of unsecured senior debt securities and unsecured senior
subordinated debt securities of the Company (the “Debt Securities”) fully and
unconditionally guaranteed by Mohawk Industries, Inc. (the “Guarantor”) and
subject to the Indentures (as defined below) and (ii) the guarantee of the Debt
Securities by Mohawk Industries, Inc. The Debt Securities are to be issued under
the New York law governed senior indenture dated 11 September 2017 and made
between, inter alios, (i) the Company, as issuer, (ii) the Guarantor, as
guarantor, and (iii) U.S. Bank National Association, as trustee (the “Original
Indenture”), as supplemented by the New York law governed first supplemental
indenture dated 11 September 2017 and made between, inter


Exhibit A-4- 1




    

--------------------------------------------------------------------------------

Exhibit 10.1


alios, (i) the Company, as issuer, (ii) the Guarantor, as guarantor, (iii) U.S.
Bank National Association, as trustee, initial registrar and transfer agent, and
(iv) Elavon Financial Services Limited, UK Branch, as initial paying agent (the
“Supplemental Indenture”). Pursuant to the Supplemental Indenture, the Company
executed on 11 September 2017 a floating rate note form relating to the Debt
Securities (the “Note Form”). In connection with the issuance of the Debt
Securities, the Company has entered into a New York law governed paying agency
and calculation agent agreement dated 11 September 2017 and made between, inter
alios, (i) the Company, as issuer, (ii) the Guarantor, as guarantor, (iii)
Elavon Financial Services DAC, UK Branch, as London paying agent and calculation
agent, and (iv) U.S. Bank National Association, as trustee, transfer agent and
registrar (the “Paying Agency and Calculation Agent Agreement”). The Company is
issuing and selling the Debt Securities for resale to public pursuant to a New
York law governed underwriting agreement dated 11 September 2017 and made
between, inter alios, (i) the Company, (ii) the Guarantor and (iii) MUFG
Securities EMEA plc, as representative of the underwriters to the Debt
Securities (the “Underwriting Agreement”). We are furnishing this opinion letter
to you at the request of the Company pursuant to Section 7(e) of the
Underwriting Agreement.


All capitalized terms not otherwise defined herein have the same meanings as
defined in the Registration Statement and in the Amended Prospectus.


In connection with the delivery of this opinion (the “Opinion”), we have
examined the following documents:


(i)
A scanned copy of the articles of association of the Company included in the
deed of incorporation of the Company dated 25 August 2017 (the “Articles of
Association”).



(ii)
An electronic copy of the signed minutes of the meeting of the board of
directors of the Company taken on 1 September 2017 (the “Resolutions”).



(iii)
An electronic certificate of non-registration of a judicial decision (certificat
de non-inscription d’une décision judiciaire) dated 11 September 2017 and issued
by the Luxembourg Trade and Companies’ Register in relation to the Company and
stating that on the date preceding the date of the certificate none of the
following judicial decisions has been recorded with the Luxembourg Trade and
Companies’ Register with respect to the Company: (a) judgments or decisions
pertaining to the opening of insolvency proceedings (faillite), (b) judgments or
court orders approving a voluntary arrangement with creditors (concordat
préventif de la faillite), (c) court orders pertaining to a suspension of
payments (sursis de paiement), (d) judicial decisions regarding controlled
management (gestion contrôlée), (e) judicial decisions pronouncing its
dissolution or deciding on its liquidation, (f) judicial decisions regarding the
appointment of an interim administrator (administrateur provisoire), or (g)
judicial decisions taken by foreign judicial authorities concerning insolvency,
voluntary arrangements or any similar



Exhibit A-4- 2




    

--------------------------------------------------------------------------------

Exhibit 10.1


proceedings in accordance with the regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast)
(the “Insolvency Regulation”) (the “Non-Registration Certificate”).


(iv)
An electronic excerpt dated 11 September 2017 from the Luxembourg Trade and
Companies’ Register relating to the Company (the “Excerpt”).



(v)
A scanned copy received by e-mail on 4 August 2017 of the executed Registration
Statement, including the Prospectus dated 4 August 2017.



(vi)
A scanned copy received by e-mail on 1 September 2017 of the executed
Post-Effective Amendment, including the Amended Prospectus dated 1 September
2017.



(vii)
A scanned copy received on [***] September 2017 of the executed preliminary
prospectus supplement dated [***] September 2017 filed with the Securities and
Exchange Commission by the Company, [the Guarantor and Mohawk Capital
Luxembourg] (the “Preliminary Prospectus Supplement”).



(viii)
A scanned copy received on [***] September 2017 of the executed prospectus
supplement dated [***] September 2017 filed with the Securities and Exchange
Commission by the Company, [the Guarantor and Mohawk Capital Luxembourg].



(ix)
A scanned copy received by e-mail on 11 September 2017 of the executed Original
Indenture dated 11 September 2017.



(x)
A scanned copy received by e-mail on 11 September 2017 of the executed
Supplemental Indenture dated 11 September 2017.



(xi)
A scanned copy received by e-mail on 11 September 2017 of the executed Note Form
dated 11 September 2017.



(xii)
A scanned copy received by e-mail on 11 September 2017 of the executed
Underwriting Agreement dated 11 September 2017.



(xiii)
A scanned copy received by e-mail on 11 September 2017 of the executed Paying
Agency and Calculation Agent Agreement dated 11 September 2017.





Exhibit A-4- 3




    

--------------------------------------------------------------------------------

Exhibit 10.1


(the documents referred to under items (ix) to (xiii) above are hereinafter
collectively referred to as the “Opinion Documents”, and the documents referred
to under items (i) to (xiii) above are hereinafter collectively referred to as
the “Documents”).


1.
In arriving at the opinions expressed below, we have examined and relied
exclusively on the Documents.



This Opinion is confined to matters of Luxembourg Law (as defined below).
Accordingly, we express no opinion with regard to any system of law other than
Luxembourg law as it stands as at the date hereof and as such law is currently
interpreted as of the date hereof in published case law of the courts of
Luxembourg (“Luxembourg Law”) or to the extent this Opinion concerns documents
executed prior to this date, the date of their execution and the period to date.
In particular: (a) we express no opinion (i) on public international law or on
the rules of or promulgated under any treaty or by any treaty organisation
(except rules implemented into Luxembourg Law) or, except as specifically set
out herein, on any taxation laws of any jurisdiction (including Luxembourg),
(ii) on that the future or continued performance of the Company’s obligations
under the terms and conditions of the Debt Securities will not contravene
Luxembourg Law, its application or interpretation in each case solely to the
extent that such laws, their application or interpretation, are altered after
the date hereof, and (iii) with regard to the effect of any systems of law
(other than Luxembourg Law) even in cases where, under Luxembourg Law, any
foreign law should be applied, and we therefore assume that any applicable law
(other than Luxembourg Law) would not affect or qualify the opinions as set out
below; (b) we express no opinion as to matters of fact other than those being
the subject of a specific opinion herein and we have not been responsible for
investigating or verifying the accuracy of the facts (or statements of foreign
law) or the reasonableness of any statements of opinion or intention contained
in any documents (other than this Opinion), or for verifying that no material
facts or provisions have been omitted therefrom, save in so far as any such
matter is the subject matter of a specific opinion herein; and (c) Luxembourg
legal concepts are expressed in English terms and not in their original French
terms. We express no opinion with respect to the validity and/or enforceability
and/or performance of the obligations under the Opinion Documents, which we have
not reviewed in this respect.


2.
The concepts concerned may not be identical to the concepts described by the
same English terms as they exist in the laws of other jurisdictions. This
Opinion may, therefore, only be relied upon on the express condition that any
issues of the interpretation or liability arising thereunder will be governed by
Luxembourg law and be brought before a court in Luxembourg.



3.
For the purpose of this Opinion we have assumed:



3.1.
the genuineness of all signatures, seals and stamps on any of the Documents, the
completeness and conformity to originals of the Documents submitted to us as



Exhibit A-4- 4




    

--------------------------------------------------------------------------------

Exhibit 10.1


certified, photostatic, faxed, scanned or e-mailed copies and that the
individuals having signed the Documents had legal capacity when they signed;


3.2.
that the Debt Securities will be issued in registered form only;



3.3.
that the register of the registered debt securities as referred to in article 84
of the Luxembourg law of 10 August 1915 on commercial companies, as amended (the
“Companies Act”), is and will be maintained at the registered office of the
Company and that the holder(s) of the Debt Securities will be duly registered in
this register of the registered debt securities;



3.4.
that the issue of the Debt Securities in accordance with their terms and
conditions will not infringe the terms of, or constitute a default under, any
agreement, indenture, contract, mortgage, deed or other instrument to which the
Company is a party or by which any of their property, undertaking, assets or
revenue are bound (for the sake of clarification, this does not refer to the
Articles of Association);



3.5.
that, upon issuance, the Debt Securities will be fully subscribed and that the
subscription price will be paid to the Company;



3.6.
that the Company has complied with all tax requirements under Luxembourg law;



3.7.
that the factual matters and statements relied upon or assumed herein were, are
and will be (as the case may be) true, complete and accurate on the date of
execution of the Opinion Documents;



3.8.
that, in respect of the Opinion Documents and each of the transactions
contemplated by, referred to in, provided for or effected by the Documents, the
entry into the Opinion Documents and the performance of any rights and
obligations thereunder are in the best corporate interest (intérêt social) of
the Company;



3.9.
the absence of any other arrangements between any of the parties to the Opinion
Documents which modify or supersede any of the terms of the Opinion Documents;



3.10.
the capacity, power and authority of each of the parties to the Opinion
Documents (other than the Company) to enter into the Opinion Documents and
perform their obligations thereunder;



3.11.
that the Documents are true, complete, up-to-date and have not been rescinded,
supplemented or amended in any way since the date thereof; that no other
corporate documents exist which would have a bearing on this Opinion; and that
all statements contained therein are true and correct;





Exhibit A-4- 5




    

--------------------------------------------------------------------------------

Exhibit 10.1


3.12.
that the resolutions of the board of directors of the Company were properly
taken as reflected in the Resolutions, that each director has properly performed
his duties and that all provisions relating to the declaration of opposite
interests or the power of the interested directors to vote were fully observed;



3.13.
that the individuals purported to have signed the Documents have in fact signed
such Documents and that these individuals had legal capacity when they signed;



3.14.
that the Company does not meet the criteria for the opening of any insolvency
proceedings such as bankruptcy (faillite), insolvency, winding-up, liquidation,
moratorium, controlled management (gestion contrôlée), suspension of payment
(sursis de paiement), voluntary arrangement with creditors (concordat préventif
de la faillite), fraudulent conveyance, general settlement with creditors,
reorganisation or similar order or proceedings affecting the rights of creditors
generally;



3.15.
that the head office (administration centrale) and the place of effective
management (siège de direction effective) of the Company are located at the
place of its registered office (siège statutaire) in Luxembourg; that, for the
purposes of the Insolvency Regulation, the centre of main interests (centre des
intérêts principaux) of the Company is located at the place of its registered
office (siège statutaire) in Luxembourg;



3.16.
that during the search made on 11 September 2017 on the Recueil électronique des
sociétés et associations, the central electronic platform of the Grand Duchy of
Luxembourg (“RESA”) and in the Mémorial C, Journal Officiel du Grand-Duché de
Luxembourg, Recueil des Sociétés et Associations (the “Mémorial”), the
information published regarding the Company was complete, up-to-date and
accurate at the time of such search and has not been modified since such search;



3.17.
that the Company has complied with all legal requirements of the law of 31 May
1999 regarding the domiciliation of companies (the “Domiciliation Law”) or, if
the Company rents office space, that the premises rented by the Company meet the
factual criteria set out in the circulars issued by the Luxembourg Commission de
Surveillance du Secteur Financier in connection with the Domiciliation Law;



3.18.
that the obligations assumed by all parties under the Opinion Documents and in
relation to the issuance of the Debt Securities constitute legal, valid, binding
and enforceable obligations with their terms under their governing laws (other
than the laws of Luxembourg);



3.19.
that no judicial decision has been or will be rendered which might restrain the
Company from issuing the Debt Securities;





Exhibit A-4- 6




    

--------------------------------------------------------------------------------

Exhibit 10.1


3.20.
that any consents, approvals, authorisations or orders required from any
governmental or other regulatory authorities outside Luxembourg for the issuance
of the Debt Securities have been obtained or fulfilled and are and will remain
in full force and effect.



3.21.
that any requirements outside Luxembourg for the legality, validity, binding
effect and enforceability of the Opinion Documents have been duly obtained or
fulfilled and are and will remain in full force and effect and that any
conditions to which the Opinion Documents are subject have been satisfied;



3.22.
that the choice of the law of the State of New York to govern the Opinion
Documents and the submission of:



(i)
the Original Indenture to the Supreme Court of the State of New York sitting in
the Borough of Manhattan, New York County and to the United States District
Court of the Southern District of New York sitting in the Borough of Manhattan;

(ii)
the Underwriting Agreement to the competent U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York; and

(iii)
the Paying Agency and Calculation Agent Agreement, to any New York State or
federal court sitting in the Borough of Manhattan, The City of New York,



with regard to any disputes thereunder, is legal, valid, binding and enforceable
under the laws of any jurisdiction (other than the courts of Luxembourg) and
that such choice and submission would be recognised by the courts of any
jurisdiction (other than the courts of Luxembourg);


3.23.
that the Opinion Documents are legal, valid, binding and enforceable in
accordance with their terms and under the laws to which they are subject;



4.
This Opinion is given on the basis that it will be governed by and construed in
accordance with Luxembourg Law and will be subject to Luxembourg jurisdiction
only.



On the basis of the assumptions set out above and subject to the qualifications
set out below and to any factual matters, documents or events not disclosed to
us, we are of the opinion that:


4.1.
The Company is a société anonyme incorporated before a Luxembourg notary for an
unlimited duration and existing under Luxembourg Law.



4.2.
The Company has the necessary corporate power under the Articles of Association
and the Resolutions to enter into the Opinion Documents, to issue the Debt



Exhibit A-4- 7




    

--------------------------------------------------------------------------------

Exhibit 10.1


Securities and has taken all required steps under Luxembourg Law to authorise
the entering into the Opinion Documents.


4.3.
All corporate actions have been taken by the Company to authorize and approve
the entering into the Opinion Documents and the issue of the Debt Securities.



4.4.
The Opinion Documents have been duly executed on behalf of the Company in
accordance with Luxembourg Law, the Articles of Association and the Resolutions.



4.5.
the Luxembourg tax considerations included in the Preliminary Prospectus
Supplement on pages S-34 to S-37 are a fair summary of the Luxembourg tax
consequences applicable with respect to the Debt Securities;



4.6.
No consent, approval, authorisation, or order of any Luxembourg governmental or
public body or authority is required in connection with the entry into the
Opinion Documents or the issue of the Debt Securities.



4.7.
In any proceedings instituted in Luxembourg for the enforcement of any
provisions of the Opinion Documents which are stipulated to be governed by the
law of the State of New York, the choice of the law of the State of New York as
the governing law thereof will be recognised by the courts of Luxembourg subject
to and in accordance with the provisions of the Rome I Regulation.



4.8.
The submission by the Company in the Opinion Documents to the jurisdiction, (i)
with respect to the Original Indenture, of the Supreme Court of the State of New
York sitting in the Borough of Manhattan, New York County and of the United
States District Court of the Southern District of New York sitting in the
Borough of Manhattan, (ii) with respect to the Underwriting Agreement, of the
U.S. federal and New York state courts in the Borough of Manhattan in The City
of New York, and (iii) with respect to the Paying Agency and Calculation Agent
Agreement, of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, will be recognised by the courts of Luxembourg.



4.9.
In any proceedings taken in Luxembourg, the Company shall not be entitled to
claim for itself or any of its assets immunity from suit, execution or
attachment in respect of its obligations under the Opinion Documents.



5.
The opinions expressed above are subject to the following qualifications:



5.1.
the opinions set out above are subject to all limitations by reason of national
or foreign bankruptcy, insolvency, winding-up, liquidation, moratorium,
controlled management, suspension of payment, voluntary arrangement with
creditors, fraudulent conveyance, general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally;



Exhibit A-4- 8




    

--------------------------------------------------------------------------------

Exhibit 10.1


5.2.
any power of attorney and mandate, as well as any other agency provisions
(including, but not limited to, powers of attorney and mandates expressed to be
irrevocable) granted and all appointments of agents made by the Company,
explicitly or by implication, (a) will normally terminate by law and without
notice upon the Company’s bankruptcy (faillite) or similar proceedings and
become ineffective upon the Company entering controlled management (gestion
contrôlée) and suspension of payments (sursis de paiement) and (b) may be
capable of being revoked by the Company despite their being expressed to be
irrevocable, which causes the withdrawal of all powers to act on behalf of the
Company, although such a revocation may give rise to liability for damages of
the revoking party for breach of contract;



5.3.
the Non-Registration Certificate does not determine conclusively whether or not
the judicial decisions referred to therein have occurred. In particular, it is
not possible to determine whether any petition has been filed with a court or
any similar action has been taken against or on behalf of the Company regarding
the opening of insolvency proceedings (faillite), suspension of payments (sursis
de paiement), controlled management (gestion contrôlée) or voluntary
arrangements that the Companies would have entered into with their creditors
(concordat préventif de la faillite), judicial decisions regarding the
appointment of an interim administrator (administrateur provisoire), or judicial
decisions taken by foreign judicial authorities concerning insolvency, voluntary
arrangements or any similar proceedings in accordance with the Insolvency
Regulation. The Non-Registration Certificate only mentions such proceedings if a
judicial decision was rendered further to such a request, and if such judicial
decision was recorded with the Luxembourg Trade and Companies’ Register on the
date referred to in the Non-Registration Certificate;



5.4.
deeds (actes) or extracts of deeds (extraits d’actes) and other indications
relating to the Company and which, under Luxembourg Law, must be published on
the RESA (and which mainly concern acts relating to the incorporation, the
functioning, the appointment of directors/managers and liquidation/insolvency of
the Company as well as amendments, if any, to the articles of association of the
Company) will only be enforceable against third parties after they have been
published on the RESA except where the relevant company proves that such third
parties had previously knowledge thereof. Such third parties may rely on deeds
or extracts of deeds prior to their publication. For the fifteen days following
the publication, these deeds or extracts of deeds will not be enforceable
against third parties who prove that it was impossible for them to have
knowledge thereof;



5.5.
there may be a lapse between the filing of a document and its actual publication
on the RESA;



5.6.
contractual limitations of liability are unenforceable in case of gross
negligence (faute lourde) or wilful misconduct (faute dolosive);



Exhibit A-4- 9




    

--------------------------------------------------------------------------------

Exhibit 10.1




5.7.
the terms "enforceable", "enforceability", "valid", "binding" and "effective"
(or any combination thereof) as used herein, mean that the obligations assumed
by the relevant party under the relevant document are of a type which Luxembourg
Law generally recognises and enforces; it does not mean that these obligations
will necessarily be enforced in all circumstances in accordance with their
terms; in particular, enforcement before the courts of Luxembourg will in any
event be subject to:



(a)
the nature of the remedies available in the Luxembourg courts (and nothing in
this Opinion must be taken as indicating that specific performance or injunctive
relief would be available as remedies for the enforcement of such obligations);



(b)
the acceptance by such courts of internal jurisdiction;



(c)
prescription or limitation periods (within which suits, actions or proceedings
may be brought); and



(d)
the availability of defences such as, without limitation, set-off (unless
validly waived), fraud, misrepresentation, unforeseen circumstances, undue
influence, duress, error, or counter-claim;



5.8.
a contractual provision allowing the service of process against a party to a
service agent could be overridden by Luxembourg statutory provisions allowing
the valid serving of process against a party subject to and in accordance with
the laws of the country where such party is domiciled;



5.9.
notwithstanding a foreign jurisdiction clause, Luxembourg courts would have in
principle jurisdiction for any summary proceedings (référé) in connection with
assets located in Luxembourg;



5.10.
the Luxembourg courts would not apply a chosen foreign law if the choice was not
pleaded and proved;



5.11.
notwithstanding the expressed governing law of any Luxembourg or foreign
security document, with respect to proprietary law aspects of security interests
and assignments, Luxembourg courts apply the law of the place of the location of
the charged assets (lex rei sitae) and, for charged or assigned claims, the law
of the place of the debtor (lex debtor sitae);



5.12.
the rights and obligations of the parties to the Opinion Documents may be
affected by criminal investigations or prosecution;





Exhibit A-4- 10




    

--------------------------------------------------------------------------------

Exhibit 10.1


5.13.
there exists no published case law in Luxembourg in relation to the recognition
of foreign law governed subordination provisions whereby a party agrees to
subordinate its claims of another party. If a Luxembourg court had to analyse
the enforceability of such provisions, it is our view likely that it would
consider the position taken by Belgian and Luxembourg legal scholars according
to which foreign law governed subordination provisions are enforceable against
the parties thereto but not against third parties. There is furthermore
uncertainty as to whether Luxembourg insolvency receivers must accept the
tiering between senior and subordinated creditors of a Luxembourg debtor;



5.14.
there are no general Luxembourg law provisions or relevant published case law on
non-petition clauses. Luxembourg courts are likely to turn to Belgian case law
and legal literature which do not recognise the enforceability of a non-petition
clauses;



5.15.
foreign trusts will only be recognised by the courts of Luxembourg subject to
and in accordance with the Hague Convention of 1 July 1985 on the law applicable
to trusts and in their recognition, as ratified by and in accordance with the
law of 27 July 2003;



6.
This Opinion speaks as of the date hereof. No obligation is assumed to update
this Opinion or to inform any person of any changes of law or other matters
coming to our knowledge and occurring after the date hereof which may affect
this Opinion in any respect.



7.
This Opinion is addressed to you solely for your benefit and solely for the
purpose of the Opinion Documents. It is not to be transmitted to any other
person, nor to be relied upon by any other person, verified or for any other
purpose quoted or referred to in any public document or filed with any
governmental agency or other person without our prior written consent. This
Opinion is strictly limited to the matters stated herein and does not extend to,
and is not to be read as extending by implication to, any agreement or document
referred to in the Opinion Documents or otherwise.



8.
This Opinion is issued by and signed on behalf of Arendt & Medernach SA,
admitted to practice in Luxembourg and registered on the list V of lawyers of
the Luxembourg bar association.





Yours faithfully,




By and on behalf of Arendt & Medernach SA


[Bob Calmes]


Partner


Exhibit A-4- 11




    